Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 1 of 100




                     EXHIBIT A
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 2 of 100
                Case 1:18-at-~u0883 Document 1 Filed 12/11/18~age 1 of 13


 1    KINGSLEY & KINGSLEY, APC
      ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
 2    eric ki~n~~gsl~eykingsl~~~e~y com
      KEL~EY M. SZAMET, Esq., Cal. Bar No. 260264
 3    kelsey~akingsle~ ykingsley.com
      16133 Ventura Blvd., Suite 1200
 4    Encino, CA 91436
      Telephone: (818) 990-8300
 5    Fax: (818) 990-2903

 6    DAVTYAN PROFESSIONAL LAW CORPORATION
      EMIL DAVTYAN, Esq., Cal, Bar No. 299363
 7    support@davtyanlaw.com
      5959 Topan~~ ga Canyon Blvd., Suite 130
 8    Woodland H~ills, California 91367
      Telephone: 818 875-2008
 9    Fax: (818) 72-974
10 Attorneys for Plaintiff and the Proposed Class
11
12                      UNITED STATES DISTRICT COURT

13                     EASTERN DISTRICT OF CALIFORNIA

14
15    ERNESTO LIMON, an individual, on CASE NO.
      behalf of himself and others similarly
16    situated                               CLASS ACTION COMPLAINT
17                                           FOR:
                       PLAINTIFF,
18                                           1. Violation of the Fair Credit
             V.
19                                              Reporting Act for Failure to Make
      CIRCLE K STORES INC.; and DOES            Proper Disclosures, 15 U.S.C. §
20    1 thru 50, inclusive                      1681b, et seq.;
21'
                    DEFENDANTS                 2. Violation of the Fair Credit
22                                                 Reporting Act for Failure to Obtain
23                                                 Proper Authorization, 15 U.S.C. §
                                                   1681 b, et seq.;
24
25                                             DEMAND FOR A JURY TRIAL

26
27
28
                                           1
                                 CLASS ACTION COMPLAINT
          Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 3 of 100
                 Case 1:18-atT~0883 Document 1 Filed 12/11/18~age 2 of 13



            Plaintiff ERNESTO LIMON ("Plaintiff'), on behalf of himself and all others

w 2 I similarly situated, alleges on information and belief, except for his own acts and
  3 ~ I knowledge, the following:
  4                                             I.
  5                                    INTRODUCTION
  6         1.     Defendant CIRCLE K STORES INC. ("Defendant") is a Texas
      Corporation and at all relevant times mentioned herein conducted and continues to

  I   conduct substantial and regular business throughout California.
  9         2.     Defendant owns and operates convenience stores and gas stations in the
 10 I United States.
 11         3.     Plaintiff applied, was hired, and performed work for Defendant in
 12 I Modesto, California.
 13         4.    Upon information and belief, during the application process, Plaintiff
 14   filled out Defendant's standard "Fair Credit Reporting Act (FRCA) Consent" form
 15   permitting Defendant to obtain a consumer report verifying Plaintiff s background
 16 and experience.
 17         5.    Plaintiff now brings this Class Action on behalf of himself and a
 18 I nationwide class, defined as:
 19               "all persons in the United States who filled out Defendant's
 20               standard "Fair Credit Reporting Act (FCRA) Consent" form that
                  included an authorization and a liability release clause at any
 21               time during the period beginning five (5) years prior to the filing
 22               of this Complaint to a date determined by the Court." (the
                  "Proposed Class")
 23
241                                            II.
25                             JURISDICTION AND VENUE
26          6.    The Court has jurisdiction over Plaintiff's federal claims pursuant to 28
27 U.S.C. § 1331 and 15 U.S.C. § 1681 of the FCRA.
28       7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(d) because

                                                2
                                      CLASS ACTION COMPLAINT
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 4 of 100
                 Case 1:18-at"~0883 Document 1 Filed 12/11/18age 3 of 13



 1   Defendant is subject to personal jurisdiction in this district, maintains offices in this
 2   district, and the actions at issue toolc place in this district.
 3                                               III.
 4                                        THE PARTIES
 5          A.     PLAINTTFF
 6          8.     Plaintiff applied, was hired and performed work for Defendant in
 7   California from June 29, 2018 through July 31, 2018.
 8          9.     During the application process with Defendant, upon information and
 9   belief, Plaintiff was required to fill out Defendant's standard "Fair Credit Reporting
10   Act (FRCA) Consent" form ("dis'closure and authorization form") permitting
11   Defendant to obtain a consumer report verifying Plaintiff s bacicground and
12   experience.
13          10. Plaintiff singed the form on June 21, 2018.
14          11. Plaintiff was confused by the standard disclosure and authorization
15' form and did not understand that Defendant would be requesting "consumer reports"
16' as defined in the FCRA. Nonetheless, upon information and belief, Defendant then
17 secured a consumer report regarding Plaintiff.
18         B. DEFENDANT
19          12. Defendant is a Texas Corporation. At all times relevant herein,
20 Defendant conducted and continues to conduct business throughout the State of
21   California including hiring and employees such as Plaintiff.
22          13. Defendant's entity address listed with the California Secretary of State
23   is 1130 West Warner Road, Building B, Tempe, AZ 85284.
24         14. Defendant requires Plaintiff and all other persons similarly situated to
25   fill out Defendant's standard disclosure and authorization form permitting
26 Defendant to obtain a consumer report verifying the applicant's background and
27 experience.
28         15.     With respect to the events at issue in this case, Defendant is liable for I

                                                  I
                                      CLASS ACTION COMPLAINT
          Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 5 of 100
                               i 0883 Document 1 Filed 12/11/18~age 4 of 13
                   Case 1:18-at~


 1 I I the violations of law described in this Complaint.

 2           16. Plaintiff is inforined and believes and thereon allege that each
 3    Defendant acted in all respects pertinent to this action as the agent of the other
 4     Defendant, and/or carried out a joint scheme, business plan or policy in all respects
 5   11 pertinent hereto, and/or the acts of each Defendant are legally attributable to the
 6 I I other Defendant.

 7                                             IV.
 8                               le1ATURE OF THE ACTION
 9           17. TheFCRA provides individuals with a number of rights. Specifically,
10 J pertaining to employment-related bacicground checks referred to as "consumer
11    reports", the FCRA provides that a prospective employee must give valid consent
12 to the background check. The FCRA requires a signed authorization and disclosure
13 from the applicant, sometimes referred to as a"consent" form.
14           18. The authorization and disclosure form must be executed and signed by
15 I the applicant prior to an employer requesting or conducting a background check.
16 Importantly, no extraneous information can be attached or included on the consent
17 form. The authorization and disclosure must stand-alone.
18           19.    In violation of 15 U. S.C. § 1681 b(b)(2)(A)(i), Defendant has unlawfully
19 I inserted extraneous provisions into its standard disclosure and authorization form
20 purporting to grant Defendant the authority to obtain and use consumer report
21    information for employment purposes for Plaintiff and all Proposed Class Members.
22 The FCRA prohibits this practice and requires that forms granting the authority to
23 access and use consumer report inforrnation for employment purposes be stand-alone
24 forms, and not include any additional information or agreements. Defendant's
25    decision to include extraneous information in its disclosure and authorization forms
26 is contrary to the plain language of the statute and unambiguous regulatory guidance ,
27 from the Federal Trade Commission ("FTC").
28           20. In violation of 15 U.S.C.§ 1681b(b)(2)(A)(ii), Defendant has obtained I

                                                0
                                     CLASS ACTION COMPLAINT
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 6 of 100
                  Case 1:18-at -?0883 Document 1 Filed 12/11/18 ~ge 5 of 13


 1   consumer reports regarding Plaintiff and all Proposed Class Members without proper
 2   authorization because the authorization and disclosure forms failed to comply with
 3   the requirements of the FCRA.
 4            21. The inclusion of the liability waiver in Defendant's disclosure and
 5 ~ I authorization forms invalidates the purported consent and also triggers statutoiy
 6 I damages under the FCRA in the amount of up to $1,000 for each applicant that
 7 I Defendant obtained a consumer report without a facially valid, executed
 8   authorization, as well as punitive damages, equitable relief, and attorneys' fees and
 9 costs.
10            22. In addition, Defendant's failure to secure signed disclosure and
11   authorization forms invalidates the purported consent and also triggers statutory
12   damages under the FCRA in the amount of up to $1,000 for each applicant that
13' Defendant obtained a consumer report without a facially valid, executed
14 I, authorization, as well as punitive damages, equitable relief, and attorneys' fees and
15   costs.
16                                            V.
17                              FACTUAL ALLEGATIONS
18            23. Plaintiff applied to work for Defendant in California. In connection
19   with application, Plaintiff was required to flll out Defendant's standard disclosure
20   and authorization foi-m permitting Defendant to obtain a consumer report verifying
21   Plaintiff's background and experience.
22            24. Plaintiff was confused by the standard disclosure and authorization
23 I form document and did not understand that Defendant would be requesting
24 I"consumer reports" as defined in the FCRA.
25            25. Defendant's standard application form states: "I authorize, without
26   reservation, any person or entity contacted by Circle K Stores Inc. or its agent(s) to
27   furnish the above stated information, and I release any such person or entity from
28   any liability for furnishing such information."
                                               5
                                    CLASS ACTION COMPLAINT
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 7 of 100
                   Case 1:18-at t~0883 Document 1 Filed 12/11/18~age 6 of 13



 1          26. Nonetheless, upon information and belief, Defendant then secured
 2   consumer reports regarding Plaintiff. Thereafter, Defendant hired Plaintiff.
 3          27. Upon information and belief, Defendant required all applicants to
 4 I I complete the same standard disclosure and authorization form pennitting Defendant
 5 I I to obtain consumer reports verifying the applicant's background and experience and
 6 ~ I containing a liability release.
 7          28.     Thus, in addition to the authorization and disclosure to obtain consumer
 8   repol-ts, Defendant's standard application form also contained a liability release
 9   provision.
10          29.     The inclusion of this extraneous information in Defendant's standard
11 I form permitting Defendant to obtain consumer reports verifying an applicant's
12   background and experience violates the FCRA, 15 U.S.C. § 1681, et seq.
13          30.     Under the FCRA, it is unlawful to procure a consumer report or cause
14 I a consumer report to be procured for employment purposes, unless:
15          (i)     a clear and conspicuous disclosure has been made in writing to
                    the consumer at any time before the report is procured or causes
16                  to be procured, in a document that consists solely of the
                    disclosure, that a consumer report Inay be obtained for
17                  employment purposes; and
18          (ii)    the consumer has authorized in writing which authorization may
                    be made on the document referrea to in clause (i)) the
19                  procurement of the report.
20 15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii) ,
21          31. Although the disclosure required by clause (i) and the authorization
22 required by clause (ii) may be combined in a single document, the FTC has warned
23   that the form should not include any extraneous information. Further, the FTC has
24   also specifically warned that the inclusion of such a waiver in a disclosure form will
25   violate Section 604(b)(2)(A) of the FCRA [15 U.S.C. §§ 1681b(b)(2)(A), which
26   requires that a disclosure consist solely of the disclosure that a consuiner report may
27   be obtained for employment purposes.
28          32. This requirement is meant to prevent the consumer from being

                                                   0
                                         CLASS ACTION COMPLAINT
           Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 8 of 100
                  Case 1:18-atTi0883 Document 1 Filed 12/11/18age 7 of 13



  1    distracted by other extraneous information side-by-side with this very important
 2     disclosure. The disclosure shall not be diminished in importance by including
 3 unrelated information. The disclosure must be clear and conspicuous,
 4 understandable and noticeable.
  5           33. By including extraneous information in its standard disclosure and
 6 authorization form permitting Defendant to obtain consumer reports, Defendant's
 7 conduct is contrary to the plain language of the statute. Defendant willfully
 8 disregarded the FTC's regulatory guidance and violated 15 U.S.C. §§
 9     1681b(b)(2)(A).

10            34. Defendants' failure to provide a clear disclosure, in a document that
11     consists solely of the disclosure and authorization, deprived Plaintiff and others
12     similarly situated of the right to information and the right to privacy guaranteed by
13 15 U.S.C. section 1681b(n)(2)(A)(i)—(ii). Because Defendant unlawfully included
14 extraneous information in its standard form permitting Defendant to obtain
15 consumer reports verifying Plaintiff's background and experience, Plaintiff was
16     confused by the standard disclosure and authorization form document and did not
17     understand that Defendant would be requesting "consumer reports" as defined in the
18 FCRA.
19                                               'VI.
20                                          THE CLASS
21           35. Plaintiff brings the First and Second Causes of Action on behalf of
22     himself and all others similarly situated as a Class Action pursuant to Rule 23(a) and
23     23(b)(3) of the F.R.C.P. Plaintiff satisfies the requirements of Rule 23(a) and (b)(3)
24     for the prosecution of this action as a class action. Plaintiff seeks to represent a Class
25     composed of and defined as follows:
26 '
                    "all persons in the United States who filled out Defendant's
27                  standard "Fair Credit Reporting Act (FCRA) Consent" form that
                    included an authorization and a liability release clause at any
28
                                                   7
                                       CLASS ACTiON COMPLAINT
           Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 9 of 100
                   Case 1:18-at'G0883 Document 1 Filed 12/11/18 ~age 8 of 13


 1                   time during the period beginning five (5) years prior to the filing
                     of this Complaint to a date deterinined by the Court." (the
 2                   "Proposed Class")
 3
             36. Plaintiffs reserve the right to amend or modify the Class description
 4
     with greater specificity or further division into subclasses or limitation to particular
 5
     issues.
 6
             37.     Defendant, as a matter of corporate policy, practice, and procedure, in
 7
     violation of 15 U.S.C. § 1681, et seq., intentionally, knowingly, and willfully,
 8
     engaged in a practice whereby Defendant uniformly, unfairly, and unlawfully
 9
     instituted a policy of obtaining consumer reports without valid authorization to do
10
     sO.
11
             38.     Defendant uniformly violated the rights of the Proposed FCRA Class
12
     by violating the FCRA 15 U.S.C. §1681b(b)(2)(A)(i)-(ii) by unlawfully obtaining
13
     consumer reports without first obtaining valid signed authorization and disclosure
14
     forms.
15
             39.     This class action on behalf of inembers of the Proposed Class meets the
16
     statutory prerequisites for the maintenance of a class action as set forth in Rule 23(a)
17            ()()
     and 23 b 3 of the F.R.C.P.
18
             A.     Nulnerosity
19
             40.    The Proposed Class is so numerous that joinder of all class members is
20
     impracticable. While the precise number of inelnbers of the Proposed FCRA Class
21
     has not been determined at this time, Plaintiff is informed and believes that
22
     Defendant, during the relevant period, had applicants that numbered well over 5,000.
23
             41.    Plaintiff alleges that Defendant's records will provide information as to
24
     the number of all members of the Proposed Class.
25
             B.     Commonality
26
             42.    There are questions of law and fact common to the Proposed Class that
27
     predominate over any questions affecting only individual members of the Class.
28
                                                  8
                                       CLASS ACTION COMPLAINT
        Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 10 of 100
                 Case 1:18-at ~i0883 Document 1 Filed 12/11/18 40age 9 of 13


 1 11 These common questions of law and fact include, without liinitation:
 2              a. Whether Defendant required members of the Proposed Class to fill out
 3                 a standard disclosure and authorization form permitting Defendant to
 4                 obtain consumer reports;
 5              b. Whether Defendant's standard disclosure and authorization form
 6                 permitting Defendant to obtain consumer repoi-ts complies with 15
 7                U.S.C. § 1681, et seq.;
 8              c. Whether Defendant violated 15 U.S.C. §1681, et seq. by including
 9                 extraneous information in its standard disclosure and authorization
10                 form permitting Defendant to obtain consumer reports;
11              d. Whether Defendant violated 15 U.S.C. § 1681, et seq. by failing to
12                obtain signatures on its standard disclosure and authorization form;
13              e. Whether Defendant violated 15 U.S.C. § 1681, et seq. by procuring
14                consumer reports without valid authorization; and
15              f. Whether Defendant's violations of 15 U.S.C. § 1681, et seq. were
16                wlllful.
17         C.     Typicality
18         43. The claims of the named Plaintiff are typical of the claims of the
19' members of the Proposed Class.
20         44. Plaintiff is a member of the Proposed Class. Plaintiff was an applicant
21 I and filled out Defendant's standard disclosure and authorization form permitting
22 Defendant to obtain consumer reports during his application process. Plaintiff was
23 subjected to the same unlawful practices as other members of the Proposed Class.
24         45. Plaintiff and other members of the Proposed Class suffered the same
25   injuries and seek the same relief.
26         D.     Adequac,y of Representation
27         46. Plaintiff will fairly and adequately represent and protect the interests of
28   the members of the Proposed Class.
                                              9
                                    CLASS ACTION COMPLAINT
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 11 of 100
                   Case 1:18-at'R883 Document 1 Filed 12/11/18      40ge 10 of 13

 1           47. Counsel for Plaintiff are competent and experienced in litigating large
 2   I I complex consumer and wage and hour class actions.
 3           E.      Predominance and Superiority of a Class Action
 4           48. A class action is superior to other available means for fair and efficient
 5    adjudication of this controversy. Tndividual joinder of all members of the Proposed
 6 Class is not practicable, and questions of law and fact common to the Class
 7    predominate over any questions affecting only individual members of the Proposed
 8 Class.
 9           49.     Class action treatment will allow those similarly situated persons to
10    litigate their claims in the manner that is most efficient and economical for the parties
11    and the judicial system. Plaintiff is unaware of any difficulties that are likely to be
12    encountered in the management of this action that would preclude its maintenance
13    as a class action.
14           50. Class action treatment will allow a large number of similarly situated
15 employees to prosecute their common claims in a single forum, simultaneously,
16 efficiently, and without the unnecessary duplication of effort and expense that
17 numerous individual actions would require. Further, the monetary amounts due to
18    many individual class members are likely to be relatively small, and the burden and
19    expense of individual litigation would make it difficult or impossible for individual
20    members of the members of the Proposed Class to seek and obtain relief. Moreover,
21 a class action will serve an important public interest by permitting employees
22    harmed by Defendant's unlawful practices to effectively pursue recovery of the sums
23    owed to them.
24
25
26

27

28

                                                10
                                     CLASS ACTION COMPLAINT
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 12 of 100
               Case 1:18-at~883 Document 1 Filed 12/11/18 Oge 11 of 13


  1                                           VII.
  2                              FIRST CAUSE OF ACTION
  3    FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF THE
 4                                           FCRA
 5                         f 15 U.S.C. ~ 1681b(b)(2)(A)(I), ET SEQ.1
 6        BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
 7                             AGAINST ALL DEFENDANTS)
 8          51. Plaintiff, and the other members of the Proposed Class, reallege and
 9    incorporate by this reference, as though set forth herein, the prior paragraphs of this
10 complaint.
11          52. Defendant violated 15 U.S.C. § 1681b(b)(2)(A)(i) of the FCRA by
12 I I including extraneous information in its standard disclosure and authorization form
13    permitting it to obtain consumer reports verifying an applicant's background and
14 experience that Defendant required Plaintiff and all other members of the Proposed
15    Class to fill out as a condition of seeking employment with Defendant.
16          53. The violations of the FCRA were willful. Defendant knew that its
17 I standard disclosure and authorization form permitting it to obtain a consumer report
18.   verifying an applicant's background and experience should not include extraneous
19 information that is prohibited by the FCRA, and acted in deliberate disregard of its
20 obligations and the rights of Plaintiff,and all other members of the Proposed Class
21    under 15 U.S.C. § 1681b(b)(2)(A)(i).
22          54. Plaintiff and all members of the Proposed Class are entitled to statutory
23    damages of not less than $100 and not more than $ l,000 for every violation of the
24 FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A).
25          55. Plaintiff and all members of the Proposed Class are also entitled to
26 punitive damages for these violations, pursuant to 15 U.S.C. §1681n(a)(2).
27          56. Plaintiff and all members of the Proposed Class are further entitled to 'I
28 I recover their costs and attorneys' fees, pursuant to 15 U.S.C. § 1681n(a)(3).
                                                11
                                     CLASS ACTION COMPLAINT
          Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 13 of 100
                Case 1:18-at-•883 Document 1 Filed 12/11/18 Oge 12 of 13


 1                                          VIII.
 2                            SECOND CAUSE OF ACTION
 3 FOR FAILURE TO OBTAIN PROPER AUTHORIZATION IN VIOLATION
 4                                    OF THE FCRA
 5                            115 U.S.C. § 1681b(b)(2)(A)(II)1
 6        (BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED- CLASS
 7                           AGAINST ALL DEFENDANTS)
 8          57. Plaintiff, and the other meinbers of the Proposed Class, reallege and
 9 incorporate by this reference, as though fully set forth herein, the prior paragraphs
10   of this Complaint.
11          58. Defendant violated the FCRA by procuring consumer reports relating
12 to Plaintiff and all other members of the Proposed Class without proper
13 authorization. See 15 U.S.C. § 1681b(b)(2)(A)(ii).
14          59. The violations of the FCRA were willful. Defendant acted in deliberate
15   disregard of its obligations and the rights of Plaintiff and all other members of the
16   Proposed Class under 15 U.S.C. § 168 1 b(b)(2)(A)(ii).
17          60. Plaintiff and all other members of the Proposed Class are entitled to
18   statutory damages of not less than $100 and not more than $1,000 for every violation
19   of the FCRA, pursuant to 15 U.S.C. § 168 1 n(a)(1)(A).
20          61. Plaintiff and all other members of the Proposed Class are also entitled
21   to punitive damages for these violations, pursuant to 15 U.S.C. § 1681n(a)(2).
22          62. Plaintiff and all other members of the Proposed Class are further ,
23 entitled to recover their costs and attorneys' fees, pursuant to 15 U.S.C. §
24   1681 n(a)(3 ).
25                                PRAYER FOR RELIEF
26          WHEREFORE, Plaintiff prays for judgment against each Defendant, jointly
27 and severally, as follows:
28   1.     On behalf of the Proposed Class:
                                               12
                                   CLASS ACTION COMPLAINT
      Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 14 of 100
              Case 1:18-at-UTP883 Document 1 Filed 12/11/18 loge 13 of 13



 1       A)     That the Court certify the First and Second Causes of Action asserted
 2              by the Proposed Class as a Class Action pursuant to Fed. R. Civ. Proc.
 3              23(b)(2) and/or (3);
 4       B)     A determination and judgment that Defendant willfully violated 15 U.S.C.
 5              § 1681(b)(2)(A)(i) and(ii) of the FCRA by improperly including
 6              extraneous information in its standard disclosure and authorization form
 7              permitting it to obtain consumer reports verifying an applicant's
 8              background and experience and by obtaining consumer reports on
 9              Plaintiff and all other members of the Proposed Class without having
10              proper authorization to do so;
11       C)     Pursuant to 15 U.S.C. § 1681n(a)(1)(A), an award of statutory damages to
12              Plaintiff and all other members ofthe Proposed Class in an arnount equal '
13              to $1,000 for Plaintiff and all other members of the Proposed Class for
14              Defendant's willful violation of the FCRA;
15      D)      Pursuant to 15 U.S.C. § 1681n(a)(2), an award of punitive damages to '
16              Plaintiff and all other members of the Proposed Class;
17      E)      An award for costs of suit and reasonable attorneys' fees pursuant to 15
18              U.S.C. § 1681n(a)(3); and,
19      F)      Such other and further relief as the Court deems just and equitable.
20
21                              DEMAND FOR JURY
22
23 DATED: December 11, 2018               KTN                    GSLEY, APC
24
                                       By:       `-1      'U
25                                           Eric Kingsley
26                                           Kels M. Szamet
                                             Attorneys for Plaintiff
27
28

                                               13
                                  CLASS ACTION COMPLAINT
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 15 of 100




                      EXHIBIT B
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 16 of 100
1                   UNITED STATES DISTRICT COURT
2            EASTERN DISTRICT OF CALIFORNIA - FRESNO
3
4    ERNESTO LIMON, an individual,
     on behalf of himself and others
5    similarly situated,
6                Plaintiff,
7          vs.                                 No. 1:18-CV-01689-LJO-SKO
8    CIRCLE K STORES, INC.; and
     DOES 1 thru 50, Inclusive,
9
                 Defendants.
10
11   ____________________________________________________
12
13
14
15            VIDEOTAPED DEPOSITION of ERNESTO LIMON
16                    LOS ANGELES, CALIFORNIA
17                   TUESDAY, NOVEMBER 5, 2019
18                              VOLUME 1
19
20
21
22
23   Reported by
24   Daryl Baucum, RPR, CRR, RMR, CSR No. 10356
25   Job No. 3618593,      PAGES 1 - 119

                                                                  Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 17 of 100
1                   UNITED STATES DISTRICT COURT
2            EASTERN DISTRICT OF CALIFORNIA - FRESNO
3
4    ERNESTO LIMON, an individual,
     on behalf of himself and others
5    similarly situated,
6                Plaintiff,
7          vs.                                 No. 1:18-CV-01689-LJO-SKO
8    CIRCLE K STORES, INC.; and
     DOES 1 thru 50, Inclusive,
9
                 Defendants.
10
11   ____________________________________________________
12
13
14
15               VIDEOTAPED DEPOSITION of ERNESTO LIMON,
16         at 2049 Century Park East, Suite 3200,
17         Los Angeles, California, beginning at
18         10:17 a.m., and ending at 1:57 p.m., on
19         Tuesday, November 5, 2019, before Daryl Baucum,
20         RPR, CRR, RMR, CSR No. 10356.
21
22
23
24
25

                                                                  Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 18 of 100

1    APPEARANCES OF COUNSEL:
2
3           FOR THE PLAINTIFF:
4
5                  KINGSLEY & KINGSLEY
6                  BY:    DAVID KELEDJIAN, ATTORNEY AT LAW
7                  16133 Ventura Boulevard
8                  Suite 1200
9                  Encino, California              91436
10                 818.990.8300
11
12
13          FOR THE DEFENDANTS:
14
15                 ME DERMOTT WILL & EMERY
16                 BY:    MARIA C. RODRIGUEZ, ATTORNEY AT LAW
17                        MARJORIE C. SOTO, ATTORNEY AT LAW
18                 2049 Century Park East
19                 Suite 3200
20                 Los Angeles, California                 90067
21                 310.277.4110
22                 MCRodriguez@MWE.com
23                 MCSoto@MWE.com
24
25

                                                                   Page 3

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 19 of 100

1    APPEARANCES OF COUNSEL (CONTINUED):
2
3
4            ALSO PRESENT:
5                    MATTHEW HAUSLEY, Videographer
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 4

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 20 of 100
1                              I N D E X

2

3

4    WITNESS:    ERNESTO LIMON

5    EXAMINATION                                                    PAGE

6    BY:   MS. RODRIGUEZ                                                  9

7    BY:   MR. KELEDJIAN                                             114

8

9

10

11   QUESTIONS WITNESS WAS INSTRUCTED NOT TO ANSWER:

12                            PAGE       LINE

13                              20            7

14                              21          18

15

16

17

18   INFORMATION TO BE SUPPLIED:

19                               (NONE)

20

21

22

23

24

25

                                                                  Page 5

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 21 of 100
1                        DEPOSITION EXHIBITS
2                           ERNESTO LIMON
3
4    NUMBER            DESCRIPTION                                  PAGE
5    Exhibit 1         Resume of Ernesto Limon                        19
6    Exhibit 2         AutoZone Store Employment                      64
                       Application
7
     Exhibit 3         Progressive Fair Credit                            76
8                      Reporting Act Disclosure
                       and Authorization
9
     Exhibit 4         Circle K Employment                                84
10                     Application
11   Exhibit 5         Fair Credit Reporting Act                          89
                       (FCRA) Consent
12
     Exhibit 6         GIS Employment Background                          91
13                     Reporting
                       Case No.: 74495515
14
     Exhibit 7         Class Action Complaint                             96
15
     Exhibit 8         Plaintiff Ernesto Limon's                          97
16                     Responses to Defendant
                       Circle K Stores, Inc.'s
17                     Interrogatories, Set One
18
19
20
21
22
23
24
25

                                                                  Page 6

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 22 of 100
1                 DEPOSITION EXHIBITS (continued)
2                           ERNESTO LIMON
3
4    NUMBER            DESCRIPTION                                  PAGE
5    Exhibit 9         Plaintiff Ernesto Limon's                          98
                       Responses to Defendant
6                      Circle K Stores, Inc.'s
                       Requests for Admissions,
7                      Set One
8    Exhibit 10        Plaintiff Ernesto Limon's                          98
                       Responses to Defendant
9                      Circle K Stores, Inc.'s
                       Request for Production
10                     of Documents, Set One
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 7

                               Veritext Legal Solutions
                                    866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 23 of 100
1                So we're going to go ahead and mark as             10:35:41

2    Exhibit 1 the resume that you provided us in

3    response to one of our questions.

4                And this is Bates stamped Limon 073.

5                (Deposition Exhibit 1 was marked for               10:36:09

6                identification by the court reporter and

7                is attached hereto.)

8    BY MS. RODRIGUEZ:

9         Q      Is this your resume, Mr. Limon?

10               MR. KELEDJIAN:     Objection; vague and            10:36:13

11   ambiguous as to time.

12   BY MS. RODRIGUEZ:

13        Q      Go ahead.

14        A      Yes.

15        Q      Is there a more updated version of this            10:36:20

16   resume today?

17        A      I'm not sure.

18        Q      Are you currently working?

19        A      No.

20        Q      Have you worked since Tudor, Club Z!               10:36:44

21   Tutoring?

22        A      Yes.

23        Q      What jobs have you had since then?

24        A      I worked for Amazon -- well, not directly

25   for Amazon, you know.       They're through an                 10:36:59

                                                                  Page 19

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 24 of 100
1         Q     How many jobs have you had?                             10:49:53

2         A     Quite a colorful work history.

3         Q     Yes.

4               And I have your files from some of those

5    other employers where you signed for background                    10:50:06

6    checks, you received background check reports.

7               So you have filled out these forms on many

8    occasions, correct?

9               MR. KELEDJIAN:       Objection; leading and

10   calls for a legal conclusion.                                      10:50:18

11              THE WITNESS:     More than once, yes.

12   BY MS. RODRIGUEZ:

13        Q     And you knew that when you signed the

14   forms in every instance that the company would pull

15   a background check on you before you could start                   10:50:29

16   work, correct?

17              MR. KELEDJIAN:       Misstates prior testimony,

18   calls for a legal conclusion and leading.            It's also

19   argumentative.

20              THE WITNESS:     Can you repeat the question.           10:50:38

21              MS. RODRIGUEZ:       I will let the court

22   reporter do that, please.

23              (The previous question was read back

24              by the court reporter as follows:

25                     "QUESTION:     And you knew that when            10:50:43

                                                                      Page 32

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 25 of 100
1                 you signed the forms in every instance                 10:50:43

2                 that the company would pull a background

3                 check on you before you could start work,

4                 correct?")

5                 THE WITNESS:     Yes.                                  10:50:59

6    BY MS. RODRIGUEZ:

7         Q       Thank you, sir.

8                 Is there a reason that Circle K is not on

9    this resume?

10        A       Well, given, you know, the present -- my               10:51:23

11   present relationship with Circle K, I don't believe

12   that is something I should disclose.

13        Q       So you thought it was a better idea to

14   remove a job that you have had from the resume that

15   you present potential employers, correct?                           10:51:53

16                MR. KELEDJIAN:     Misstates prior testimony

17   and grossly leading.

18                MS. RODRIGUEZ:     Grossly leading is a funny

19   objection.

20                MR. KELEDJIAN:     I like it.                          10:52:05

21   BY MS. RODRIGUEZ:

22        Q       Go ahead.    He is being creative.           He is

23   grossly trying to hint to you, sir, but I know you

24   are smart enough --

25                MR. KELEDJIAN:     Counsel, you are clearly            10:52:12

                                                                       Page 33

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 26 of 100
1               What is it that you don't want potential            10:53:41

2    employers to know about your employment relationship

3    with Circle K?

4               MR. KELEDJIAN:     Misstates prior testimony.

5               THE WITNESS:     Well, it's not exactly that        10:54:02

6    I wouldn't want them to know.       I feel I have had

7    certain jobs that are sort of irrelevant as far as

8    my skill sets are concerned.

9    BY MS. RODRIGUEZ:

10        Q     What is relevant about being a seafood              10:54:25

11   handler in the summer of 2016?

12        A     I believe, personally, that it shows that

13   I am willing to do dirty work and I'm not -- I don't

14   shy away from certain jobs.

15        Q     What is irrelevant about your job with              10:54:49

16   Circle K that caused you to leave it out of your

17   resume?

18        A     I suppose in the sense that I acquire any

19   new skill sets that I hadn't -- I didn't have

20   previously.                                                    10:55:31

21        Q     What did you do for Circle K?

22        A     I was a customer service representative.

23        Q     What does that entail?

24        A     Various duties.

25        Q     Such as?                                            10:56:02

                                                                  Page 35

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 27 of 100
1    your dad, putting those aside, are there any jobs              11:32:14

2    that you had that you did not include in your

3    Club Z! employment application?

4               MR. KELEDJIAN:     Misstates prior testimony.

5               THE WITNESS:     That I recall, no.                 11:32:30

6    BY MS. RODRIGUEZ:

7         Q     So if I subpoena Club Z! for your

8    personnel file and get your job application, I will

9    see these jobs on your resume on that Club Z! job

10   application, correct?                                          11:32:45

11              MR. KELEDJIAN:     Calls for speculation.

12              THE WITNESS:     I suppose.

13   BY MS. RODRIGUEZ:

14        Q     Since your time at San Diego State

15   University, after school, what is the longest job              11:33:07

16   you have ever held?

17        A     Being a delivery driver for AutoZone.

18        Q     And how long were you a delivery driver

19   for AutoZone?

20        A     About ten months, it seems.        Yeah,            11:33:40

21   June 2017 to April 2018.

22        Q     And is it your testimony, sir, that

23   June -- I'm sorry -- June 2017 to April 2018 is an

24   accurate reflection of the time period you worked

25   for AutoZone?                                                  11:33:59

                                                                  Page 56

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 28 of 100
1            A      Yes.                                             11:34:03

2            Q      Would you like to work at a job longer

3    than ten months?

4            A      Absolutely.

5            Q      What has kept you from doing that?               11:34:14

6                   MR. KELEDJIAN:     Objection on the basis of

7    privacy but you can answer.

8                   THE WITNESS:     I still haven't, you know,

9    figured out my place in life and I don't really know

10   what it is I want to do, what I like, what I don't              11:34:50

11   like.       So up until now, I have given myself that

12   liberty to explore what is out there.

13   BY MS. RODRIGUEZ:

14           Q      Since your job ended last month at

15   AIG Logistics, what types of jobs have you applied              11:35:19

16   for?

17                  Let me ask this.

18                  Since your job at AIG Logistics ended in

19   October of 2019, have you applied to any jobs?

20           A      Can we take a break?                             11:35:53

21           Q      I would like an answer first.

22                  Have you made an application to any job

23   since you ended your work at AIG Logistics in

24   October of 2019?

25                  MR. KELEDJIAN:     You can answer the            11:36:18

                                                                   Page 57

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 29 of 100
1    ponder, to assume -- to assume a business --                       11:52:02

2    different, but very good.

3               When I asked you the question since you

4    signed your contract did you pass the background

5    check for the U.S. Navy, do you -- what is your                    11:52:27

6    understanding of whether you passed the background

7    check for the U.S. Navy?

8           A   My understanding is I did pass it.           I mean

9    if I was able to sign a contract and swear in.

10          Q   Very good.     Excellent.                               11:52:43

11              And when you authorized the U.S. Navy to

12   run a background check, you knew they were going to

13   run a background check, correct?

14              MR. KELEDJIAN:     Misstates prior testimony

15   and calls for a legal conclusion.                                  11:52:57

16              THE WITNESS:     Yes.

17   BY MS. RODRIGUEZ:

18          Q   Let's talk about your job at AutoZone, ten

19   months, June 2017 to April 2018.

20              Did you fill out an application for that                11:53:13

21   job?

22          A   Yes.

23          Q   Did you sign an application when you

24   filled it out?

25          A   I don't -- I don't photographically                     11:53:28

                                                                      Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 30 of 100
1    remember submitting an electronic signature, but               11:53:42

2    yeah, like with all job applications, I signed.

3         Q       Very good.

4                 And did you fill out the application

5    online for AutoZone?                                           11:53:50

6         A       Yes.

7         Q       I'm going to attach as Exhibit 2 a copy of

8    your employment application from AutoZone.

9                 I will give you a minute to review it,

10   Mr. Limon.                                                     11:54:26

11                (Deposition Exhibit 2 was marked for

12                identification by the court reporter and

13                is attached hereto.)

14                MR. KELEDJIAN:    I have a standing

15   objection on Exhibit 2 in that is lacks                        11:54:35

16   foundation -- foundation and authentication.

17   BY MS. RODRIGUEZ:

18        Q       Ready?

19        A       Ready.

20        Q       We're going to talk about the application.        11:54:50

21   Let's start with page 1, Mr. Limon.

22                Is that your social -- you know what, we

23   need to black out the social.        I apologize.

24                Let me take the court reporter's version.

25                Mr. Limon, I'm going to represent to you          11:55:06

                                                                  Page 64

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 31 of 100
1    on the record right now that I am going to black out           11:55:08

2    on the court reporter's copy the social security

3    number so that it's not in the record.

4                MR. KELEDJIAN:    Can you give me second to

5    go through this exhibit and make sure it doesn't               11:55:22

6    appear anywhere else.

7                MS. RODRIGUEZ:    Sure, my pleasure.

8                Are you ready?

9                MR. KELEDJIAN:    Yeah.

10   BY MS. RODRIGUEZ:                                              11:56:12

11           Q   Mr. Limon, is that your social security

12   number on the AutoZone application?

13           A   Yes.

14           Q   Is this your address on the AutoZone

15   application?                                                   11:56:26

16           A   Yes.

17           Q   Is that your E-mail address on the

18   AutoZone application?

19           A   Yes.

20           Q   Is that your telephone number on the               11:56:35

21   AutoZone application?

22           A   Yes.

23           Q   Did you create this application on June 4,

24   2017?

25               MR. KELEDJIAN:    I will also have a               11:56:47

                                                                  Page 65

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 32 of 100
1    standing objection as to Exhibit 2 as to                       11:56:49

2    mischaracterizing the document as an AutoZone

3    application.

4               You can answer.

5               THE WITNESS:     I mean I don't know when the       11:56:56

6    date was but if that's what -- if this is, you know,

7    an official, legitimate document, and that's what it

8    says, then yes.

9    BY MS. RODRIGUEZ:

10         Q    You filled out of this information online           11:57:09

11   for AutoZone in connection to a job application,

12   correct?

13         A    Yes.

14         Q    In other words, this is a printout of an

15   online application, correct?                                   11:57:25

16         A    Looks like it.

17         Q    You have had a chance to review this

18   application, correct?

19         A    I skimmed through it.       I certainly did not

20   read it thoroughly.                                            11:57:47

21         Q    I would like you to read the first two and

22   a half pages.     Let me show you what I am looking at.

23              No, go ahead.     Just look here.      Look at

24   me.   Sorry.    Page 1, 2, and do you see on page 3

25   before above "Consent to Receive"?                             11:57:59

                                                                  Page 66

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 33 of 100
1    BY MS. RODRIGUEZ:                                              12:07:09

2         Q      And is it your understanding that when you

3    provide an E-signature, it has the same effect as

4    signing with a pen?

5                MR. KELEDJIAN:     Calls for a legal               12:07:17

6    conclusion.

7                THE WITNESS:     Yes.

8    BY MS. RODRIGUEZ:

9         Q      If you could turn to page 5, did you have

10   a background check run in connection with your job             12:07:43

11   application for AutoZone, Mr. Limon?

12               MR. KELEDJIAN:     I'm sorry, Counsel, are

13   you referring to page 5 of the exhibit?

14               MS. RODRIGUEZ:     I'm asking a question.

15               THE WITNESS:     I suppose I did.      It's a      12:07:55

16   standard process for getting hired.

17   BY MS. RODRIGUEZ:

18        Q      And when you provided your e signature at

19   the end of this AutoZone employment application, did

20   you understand that you were applying for a job with           12:08:12

21   AutoZone?

22               MR. KELEDJIAN:     Misstates prior testimony,

23   also, mischaracterizes the document.

24               THE WITNESS:     Yes.

25

                                                                  Page 73

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 34 of 100
1    BY MS. RODRIGUEZ:                                              12:08:24

2         Q     And did you understand when you completed

3    this AutoZone job application that we have just gone

4    through that a background check was going to be run?

5               MR. KELEDJIAN:     Again, mischaracterizes          12:08:38

6    the document, misstates prior testimony.

7               THE WITNESS:     Yes.

8               MS. RODRIGUEZ:     Thank you, sir.

9               Administrative detail, the videographer

10   told me we only had a certain amount on this tape.             12:08:51

11              THE VIDEOGRAPHER:        I started a fresh one

12   at the last break.

13              MS. RODRIGUEZ:     I also want to be

14   cognizant of lunchtime.      I will have to break,

15   folks, at some point.     So we can keep going for a           12:09:05

16   bit and then revisit if you are okay.

17              THE WITNESS:     Okay.

18              MS. RODRIGUEZ:     If you are getting hungry,

19   just let us know.    It's not a marathon.

20              MR. KELEDJIAN:     Just let us know.                12:09:18

21              THE WITNESS:     So you guys are saying it'll

22   be my call?

23              MS. RODRIGUEZ:     We don't want you to be

24   hungry for this process.      We want you to

25   comfortable.                                                   12:09:26

                                                                  Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 35 of 100
1               THE WITNESS:     We can keep going for now.         12:09:28

2    I will let you guys know.

3    BY MS. RODRIGUEZ:

4         Q     Very good.     Back to your resume.

5               So looking now at the next job down,                12:09:50

6    Freeway Insurance.

7         A     Yes.

8         Q     Did you fill out a job application to get

9    a job at Freeway Insurance?

10        A     Yes.                                                12:10:02

11        Q     And does Freeway, does it also go by

12   "Progressive"?

13              MR. KELEDJIAN:     Calls for a legal

14   conclusion.

15              MS. RODRIGUEZ:     And if you know.                 12:10:08

16              THE WITNESS:     I'm not sure.     I know it's

17   an insurance brokerage.

18   BY MS. RODRIGUEZ:

19        Q     And when you filled out an application for

20   Freeway Insurance, did you also have a background              12:10:23

21   check run for Freeway Insurance?

22              MR. KELEDJIAN:     Misstates prior testimony,

23   calls for a legal conclusion.

24              THE WITNESS:     I suppose they ran one.

25

                                                                  Page 75

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 36 of 100
1                 MS. RODRIGUEZ:    So I'll go ahead and            12:10:50

2    attach as Exhibit 3, and it's Bates stamped at the

3    bottom Freeway 32, Freeway 33.

4                 (Deposition Exhibit 3 was marked for

5                 identification by the court reporter and          12:11:01

6                 is attached hereto.)

7    BY MS. RODRIGUEZ:

8         Q       And this is the background check,

9    disclosure and authorization form that was produced

10   by Freeway in connection to our subpoena.                      12:11:10

11                I will give you a minute to look at that,

12   Mr. Limon.

13                MR. KELEDJIAN:    Standing objection to

14   Exhibit 3 on the basis that it lacks foundation and

15   authentication.     Also, standing objection that it           12:11:22

16   mischaracterizes the document as identified by

17   Counsel.

18   BY MS. RODRIGUEZ:

19        Q       Have you had a chance to look at that,

20   Mr. Limon?                                                     12:11:41

21        A       Yes.

22        Q       Is that your signature on page 2 of

23   Exhibit 3?

24        A       Yes.

25        Q       And did you fill out this information             12:11:57

                                                                  Page 76

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 37 of 100
1    about your name and date and residence address and             12:11:58

2    phone number on page 2 of Exhibit 3 above your

3    signature?

4         A       Yes.

5         Q       And that these three boxes at the bottom          12:12:14

6    where it says the locations, basically where you

7    have lived, worked and attended schools, is that

8    your handwriting where it says San Diego,

9    California; Modesto, California, in each of those

10   three boxes, Mr. Limon?                                        12:12:27

11        A       Yes.

12        Q       And on page 1 of the form where your name

13   is printed, is that your handwriting, Mr. Limon?

14        A       Yes.

15        Q       Going back to your resume, Mr. Limon, next        12:12:51

16   job down was being a seafood handler at 99 Ranch

17   Market.

18                Did you fill out a job application in

19   order to get that job?

20        A       Yes, I am sure I did.                             12:13:06

21        Q       And did they also run a background check

22   in connection with that job application for 99 Ranch

23   Market?

24        A       That, I don't know.

25        Q       Let's look at your job as a custodian at          12:13:19

                                                                  Page 77

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 38 of 100
1    San Diego State University, Office of Housing                  12:13:23

2    Administration.

3               So you were actually working in the dorms,

4    it sounds like, where people live?

5         A     Uh-huh.                                             12:13:32

6         Q     And did you make an application in order

7    to get that job?

8         A     Yes.

9         Q     And did SDSU also run a background check

10   in connection with that job application?                       12:13:41

11        A     That, I do not know.

12        Q     Let's look at Piggyback -- I'm sorry?

13        A     Sure.     They probably did, you know, but I

14   don't know.

15        Q     Are you assuming that because of the                12:13:57

16   nature of the job that you were working in, people's

17   private spaces, that they probably wanted to do a

18   background check?

19              MR. KELEDJIAN:     Objection --

20   BY MS. RODRIGUEZ:                                              12:14:08

21        Q     So how do you arrive at that answer?

22        A     Well, it's an educational institution.       So

23   I figured they would run a background check.

24        Q     What are your thoughts, Mr. Limon, about

25   why employers run background checks?                           12:14:25

                                                                  Page 78

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 39 of 100
1                 MR. KELEDJIAN:     Calls for a narrative,          12:14:29

2    calls for speculation.

3    BY MS. RODRIGUEZ:

4         Q       I don't want you to speculate.         You can

5    ponder and meditate on this, of course.                         12:14:37

6                 MR. KELEDJIAN:     Can we respond?

7                 MS. RODRIGUEZ:     But I think you can --

8    excuse me.     Thank you.     I have got this.

9                 Do you have an objection?

10                MR. KELEDJIAN:     Yeah, I do.                     12:14:45

11                MS. RODRIGUEZ:     State it.

12                MR. KELEDJIAN:     You are cutting him off.

13   He was about to respond.        You are cutting him off.

14                MS. RODRIGUEZ:     Thank you very much for

15   your objection.                                                 12:14:51

16                MR. KELEDJIAN:     Great.

17   BY MS. RODRIGUEZ:

18        Q       I want to hear from you, Mr. Limon.

19        A       Like I stated before, I assume it has to

20   do with criminal record, yeah.                                  12:14:59

21        Q       And why would a potential employer want a

22   criminal record?

23                MR. KELEDJIAN:     Calls for speculation.

24                THE WITNESS:     They might not want to hire

25   a criminal.                                                     12:15:14

                                                                   Page 79

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 40 of 100
1    BY MS. RODRIGUEZ:                                              12:15:14

2         Q       Makes sense, doesn't it?

3         A       Yeah.

4         Q       And why would an employer check a

5    reference?                                                     12:15:24

6                 MR. KELEDJIAN:     Calls for speculation.

7                 THE WITNESS:     To check for honesty.

8    BY MS. RODRIGUEZ:

9         Q       Thank you, Mr. Limon, and I appreciate

10   your honesty today.     Thank you.                             12:15:38

11                Let's talk about your next job, Piggyback,

12   Inc., where you worked as a courier.

13                Did you fill out a job application for

14   that job?

15        A       Yes.                                              12:15:51

16        Q       And did Piggyback, Inc., run a background

17   check in connection with your job application for

18   that job?

19        A       I don't know what they did but I will

20   assume that they did.                                          12:16:03

21        Q       How about Pathways?      When you were a

22   tutor, did you fill out a job application for

23   Pathways?

24        A       Yes.

25        Q       At Pathways, you were working with                12:16:17

                                                                  Page 80

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 41 of 100
1    children; is that right, young kids tutoring?                  12:16:20

2         A     Yes.

3         Q     Did Pathways run a background check in

4    connection with your job application to be a tutor?

5         A     I suppose they did.                                 12:16:32

6         Q     Did you have any objection -- since you

7    suppose they did, would you have had any objection

8    to Pathways running a background check on you in

9    connection with your job to be a tutor?

10        A     No.                                                 12:16:51

11        Q     And you said you suppose Piggyback did.

12              Would you have had any objection with

13   Piggyback, Inc. running a background check in

14   connection with your job there?

15        A     No.                                                 12:17:09

16        Q     Would you have had any objection to SDSU

17   running a background check in connection with your

18   job in the student dorms?

19        A     No.

20        Q     Did you have any objection -- would you             12:17:23

21   have had any objection to 99 Ranch Market running a

22   background check in connection with your job there?

23        A     No.

24        Q     Did you have any objection -- I mean you

25   signed the form, but did you -- looking back, do you           12:17:39

                                                                  Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 42 of 100
1    BY MS. RODRIGUEZ:                                                    12:19:35

2         Q       And looking back on that, would you have

3    any objection now that they ran the background check

4    in connection with your job application to AIG?

5                 MR. KELEDJIAN:     Misstates prior testimony.           12:19:45

6                 THE WITNESS:     No.

7                 MS. RODRIGUEZ:     Let's move on.      We're on

8    Exhibit 4.

9                 So we will mark as Exhibit 4 the printout

10   of your online application for Circle K, Mr. Limon.                  12:20:08

11                (Deposition Exhibit 4 was marked for

12                identification by the court reporter and

13                is attached hereto.)

14                MR. KELEDJIAN:     I'm sorry.     May I take

15   another restroom break.                                              12:20:21

16                MS. RODRIGUEZ:     Sure, yes.

17                THE VIDEOGRAPHER:      Time is 12:20.         We're

18   going off the record.

19                (Off the record.)

20                THE VIDEOGRAPHER:      Time is 12:24 p.m.               12:24:36

21   We're back on the record.

22   BY MS. RODRIGUEZ:

23        Q       Mr. Limon, Exhibit 4 is the printout of

24   your employment application with Circle K.                I'm

25   going to give you time to look through that, if you                  12:24:51

                                                                        Page 84

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 43 of 100
1    don't mind.                                                     12:24:55

2               MR. KELEDJIAN:       For the record, it's Bates

3    numbered Limon 12 to 17.

4               MS. RODRIGUEZ:       Indeed.

5               THE WITNESS:       Yes, I looked at it.              12:25:41

6    BY MS. RODRIGUEZ:

7         Q     Great.

8               Is that -- is there anything on this form

9    that is incorrect?

10        A     Not to my knowledge, no.                             12:25:58

11        Q     And it looks here like on page 3, I am

12   looking at your employment history.

13              And it looks like you listed all of the

14   jobs that you listed on your resume prior to working

15   for Circle K; is that correct?                                  12:26:19

16        A     Well, looks like the service clerk job, my

17   first.

18        Q     Got dropped off.

19        A     Yeah, they only allowed for a certain

20   number of previous jobs.                                        12:26:54

21        Q     Fair.

22        A     So they dropped off at a certain point.

23        Q     Fair.    Got it.     Very good.

24              And going to page 2 of the application --

25   let me ask you this question before that.            Strike     12:27:03

                                                                   Page 85

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 44 of 100
1    that.                                                          12:27:06

2                Same question I have asked you with all

3    the other job applications, did you sign this

4    electronically after you filled it out?

5            A   I will say it again.   I don't have a              12:27:22

6    photographic memory of doing it, but yes, I believe

7    I electronically signed it.

8            Q   Good.

9                And did you fill this out -- this Circle K

10   application out or did somebody fill it out for you?           12:27:33

11           A   I did it.

12           Q   On page 2 -- if you will turn to page 2,

13   the third question down,

14               "Would you be willing to submit to a

15               background check prior to being hired."            12:27:45

16               What did you mark?

17           A   Where is that, exactly?

18           Q   The third question on the second page.

19           A   Yes.

20           Q   Did you see that?                                  12:27:59

21           A   I checked "yes."

22           Q   I'm sorry, what is your answer?

23           A   Yes.

24           Q   You checked "yes"?

25           A   Yes.                                               12:28:04

                                                                  Page 86

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 45 of 100
1         Q     And when you checked "yes," you knew that           12:28:05

2    you were letting Circle K know that you would be

3    willing to submit to a background check prior to

4    being hired, correct?

5         A     Sure.                                               12:28:17

6         Q     Is that "yes"?

7         A     Yes.

8         Q     If you would be kind enough, Mr. Limon, to

9    turn to page 6 of the Circle K job application.

10              MR. KELEDJIAN:     Bates 15?                        12:28:54

11              MS. RODRIGUEZ:     17, Limon 17.

12   BY MS. RODRIGUEZ:

13        Q     And I'm looking at the last page,

14   Mr. Limon, that says "Signature."

15              And it says -- there is like a box and              12:29:05

16   then it says, "I, Ernesto Limon."

17              Do you see that?

18        A     Yes.

19        Q     Did you check that box?

20        A     It shows that I did.                                12:29:17

21        Q     And did you type in your name there?

22        A     It shows that I did.

23        Q     And is that the date that you input

24   June 21, 2018?

25        A     That's what it shows.                               12:29:30

                                                                  Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 46 of 100
1         Q      And is that accurate, as far as you know?           12:29:34

2         A      As far as I know, yes.

3         Q      Great.

4                And did you understand the words beneath

5    your signature -- your E-signature, and essentially             12:29:44

6    it reads,

7                "I, Ernesto Limon, acknowledge my

8                understanding of the above, and give my

9                consent to the release of alcohol and drug

10               testing results.    I agree to the Terms and        12:29:59

11               Conditions as stipulated above.       I confirm

12               that checking this box serves as my

13               electronic signature of this application

14               and my agreement to its use in such

15               manner."                                            12:30:14

16               Did you understand that when you checked

17   the box and signed the form?

18        A      I understood, yeah, this is an agreement

19   to a drug screening, right.      I agreed to a drug

20   screen.                                                         12:30:33

21        Q      Right.

22               And it also says,

23               "I confirm that checking this box serves

24               as my electronic signature of this

25               application."                                       12:30:41

                                                                   Page 88

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 47 of 100
1                Do you understand that, what I just                12:30:42

2    said -- what I read.

3                MR. KELEDJIAN:     Asked and answered.

4                THE WITNESS:     Yes.

5    BY MS. RODRIGUEZ:                                              12:30:47

6            Q   Very good.

7                I'm going to attach as Exhibit 5, a

8    printout of the background check consent form marked

9    Limon 18 Bates stamp, and it's a single-page

10   document.                                                      12:31:16

11               (Deposition Exhibit 5 was marked for

12               identification by the court reporter and

13               is attached hereto.)

14   BY MS. RODRIGUEZ:

15           Q   Mr. Limon, same question.                          12:31:19

16               Do you see at the bottom where it says

17   "signature" and then there is a box?

18               Did you check that box?

19           A   It shows that I did.

20           Q   And is it -- do you have any objection to          12:31:28

21   that?

22               You filled this form out, yes?

23           A   Yes.

24           Q   And it reads,

25               "I, Ernesto Limon, on June 21, 2018,               12:31:40

                                                                  Page 89

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 48 of 100
1                 confirmed that checking this box serves as         12:31:43

2                 my electronic signature of this

3                 agreement" -- well -- "and my agreement to

4                 its use in such manner."

5                 So question is this, Mr. Limon, did you            12:31:54

6    realize then that that was your electronic

7    signature?

8                 MR. KELEDJIAN:     I will object to that on

9    the basis it was probably inadvertently misread.

10                With that said, you can answer.                    12:32:05

11                THE WITNESS:     Yes, I understand that

12   that's my signature.

13   BY MS. RODRIGUEZ:

14        Q       Great.

15                Let's look now above.       There is your name     12:32:14

16   and your address is typed in in that middle section.

17                Do you see that, Mr. Limon?

18        A       Yes.

19        Q       Is that your correct address?

20        A       Yes.                                               12:32:32

21        Q       And did you type your name and address

22   into those lines there?

23        A       It's showing that I did.

24        Q       And then if you look at the bottom of that

25   same sort of white box at the bottom of that box, it            12:32:41

                                                                   Page 90

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 49 of 100
1    says,                                                          12:32:43

2                 "Copy: If you are applying for a job in or

3                 live in California, Minnesota, or Oklahoma

4                 you may request a copy of the report by

5                 checking this box."                               12:32:52

6                 And the box is checked.

7                 Did you check that box, Mr. Limon?

8            A    It shows that I did.

9            Q    And did you receive a background check

10   from Circle K?                                                 12:33:10

11           A    I believe I did.

12           Q    I believe you did, too.      Let's mark it as

13   Exhibit 6.

14                (Deposition Exhibit 6 was marked for

15                identification by the court reporter and          12:33:17

16                is attached hereto.)

17                MS. RODRIGUEZ:     It is a seven-page

18   document.     The last document is blank and I will

19   just represent for the written record that it is a

20   printout of photographs of the background check.               12:33:41

21                MR. KELEDJIAN:     A standing objection as to

22   Exhibit 6 that it lacks foundation and

23   authentication.

24   BY MS. RODRIGUEZ:

25           Q    Mr. Limon, page 1, it's dated June 28,            12:33:51

                                                                  Page 91

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 50 of 100
1    2018, and it has your name and address.                         12:33:57

2                Is that your correct address?

3         A      Yes.

4         Q      And did you receive this background check

5    form from Circle K?                                             12:34:06

6                MR. KELEDJIAN:     Mischaracterizes the

7    document.

8                THE WITNESS:     Yes.

9    BY MS. RODRIGUEZ:

10        Q      And when you received this background from          12:34:14

11   Circle K, you knew it was your background check

12   report, correct?

13               MR. KELEDJIAN:     Same objection.

14               THE WITNESS:     Yes.

15   BY MS. RODRIGUEZ:                                               12:34:25

16        Q      And did -- as you -- strike that.

17               Was there anything in this report -- is

18   there anything in this report about your background

19   that is inaccurate?

20               MR. KELEDJIAN:     I will have a standing           12:34:52

21   objection as to Exhibit 6 as it's mischaracterized

22   as a background check.

23   BY MS. RODRIGUEZ:

24        Q      Let's turn to page 5.       It says "Background

25   Report."                                                        12:35:02

                                                                   Page 92

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 51 of 100

1    STATE OF _______________________________)
                                                           )   Ss.
2    COUNTY OF ______________________________)
3
4                  I, DARYL BAUCUM, a Certified Shorthand
5    Reporter of the State of California, do hereby
6    certify;
7                  That the foregoing proceedings were taken
8    before me at the time and place herein set forth,
9    at which time the witness named in the foregoing
10   proceeding was placed under oath; that a record
11   of the proceedings was made by me using machine
12   shorthand which was thereafter transcribed under my
13   direction; and that the foregoing pages contain a
14   full, true and accurate record of all proceedings
15   and testimony to the best of my skill and ability.
16                 I further certify that I am neither
17   financially interested in the outcome nor a relative
18   or employee of any attorney or any party to this
19   action.
20                 IN WITNESS WHEREOF, I have subscribed my
21   name this 7th day of November 2019.
22
23
24
                        <%6568,Signature%>
25                     DARYL BAUCUM, CSR No. 10356

                                                               Page 119

                               Veritext Legal Solutions
                                    866 299-5127
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 52 of 100


                 Federal Rules of Civil Procedure

                                 Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:     THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 53 of 100
              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 54 of 100




                     EXHIBIT C
   Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 55 of 100


                                        Ernesto Limon

                                       Modesto, CA

                              email:


Education
San Diego State University
Major - Biochemistry
GPA - 3.01

Thomas Downey High School, Modesto
High School Diploma, May 2012
GPA - 3.77


Work Experience
Tutor, Club Z! Tutoring, Feb - June 2019
   Tutored students in -home
    Served as a mentor

Feeder, Pinnacle Solutions, 2018 - 2019
   Dispensed large amounts of paper into printing press
   Served as apprentice for the press runners
   Other miscellaneous duties such as organizing materials, and maintaining a clean and safe
  work environment

Commercial Driver, AutoZone, June 2017- April 2018
  Delivered auto parts to local shops

Insurance broker, Freeway Insurance, Feb - May 2017
    Brokered automobile policies

Seafood handler, 99 Ranch Market, Summer 2016
   Killed, cleaned, and gutted fish to customers' orders

Custodian, SDSU Office of Housing Administration, Summer 2015
   Responsible for cleaning student dorms

Courier, Piggyback Inc., Spring 2015
   Delivered packages for Amazon Prime

Tutor, Pathways, 2013 -2014, San Diego, CA
   Tutored students in a classroom setting

Service Clerk, Cost Less Food Market, 2011 -2012, Modesto, CA
                                                                                        EXHIBIT
   Responsible for stocking and maintaining inventory                             i
   Provide customer services
   Responsible for maintaining a clean environment



                                                                                 LIMON 073
   Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 56 of 100



Achievements
   Active member of BTSA (Biomedical Technology Students Association), SDSU Fall 2016
   Active member of APPS (Association of Pre -Pharmacy Students), SDSU, Spring 2015
   Navy ROTC Scholarship Recipient, March 2012
   Acceptance into the San Diego State University Honors Program, March 2012
   Acceptance into San Diego State University, December 2011

Skills
   Understanding of automotive service management
   Experience in biology and chemistry lab settings
   Proficient with Microsoft Word, PowerPoint, some Excel, and Internet
   Proficient in Spanish
   Responsible, dependable, and organized
   Cooperative, team player, and friendly
   Excellent communication and leadership skills

References

Cesar Barbosa, former supervisor, AutoZone


Ramiro Rodriguez, acquaintance/ former co- worker, Cost Less Food Market


Shawn Schonian, long -time friend/ insurance agent, State Farm




                                                                            LIMON 074
AutoZone Store Employment Application
            Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 57 of 100

I. PERSONAL INFORMATION
   Full Legal Name                 Mr Ernesto Limon                Date Created                       06/04/2017
 Social Security Number                                            Date of Birth                            1994
 Mother's Maiden Name                                              Source (how did you find us ?) ,   Other (specify below) ,
                                                                  Subsource
 Primary Phone                                                    Alternate Phone
 Address                                                          Email Address

 City                              Modesto                         State                              CA

 Zip code


II. PREFERENCES
 Position applying for            Store AutoZoner                  Desired Start Date                 06/05/2017
 Are you willing to travel?       NO                               If so, how often?
 Regular or Temporary             Either                           Full or Part-Time                  Either
 Desired Work Days                MON, TUES, WED, THURS, FRI,      Desired Shifts                     Any
                                  SAT, SUN
 Minimum Pay                      0                                Per
 Desired Hours Per Week           0


Ill. APPLICANT QUESTIONAIRE

 1. Please select the type of position you are MOST interested in (Choose one only)

  Commercial Sales / Driver

 2. Have you reached your 18th birthday?

 Note: You must be at least 18 years old to be considered for employment at AutoZone.

  Yes
 3. Have you ever been terminated or asked to resign from a position for any reason?

  Yes

 4. Please explain any "Yes" answer so that individual circumstances can be considered

  I wasn't meeting quota on my previous job so I was terminated

 5. Are you willing to work overtime?

  Yes

 6. Are you willing to drive a company vehicle?

  Yes

 7. AutoZone has specific requirements for anyone who drives a company vehicle. The following questions are related to those
 requirements. Are you at least 21 years of age and do you have a valid driver's license?

 Yes
8. Have you served in the US Military (including the Guard or Reservists)?

  No

9. Do you hold a certification with Automotive Service Excellence (ASE)?

  No

10. Do you have any previous work experience?

I Yes



                                                                                                                         0001
 AutoZone Store Employment Application
            Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 58 of 100

  11. Please indicate your previous experience in management

   None

  12. Please indicate your previous retail experience

   1 - 2 years

  13. Please indicate your previous experience with commercial accounts

   None

  14. Please indicate your previous automotive experience

   None

  15. Please rate your level of expertise and knowledge of automotive parts on a scale of 1 - 10:

   1 = NOVICE. No previous experience or familiarity with auto systems.

 16. In a few short sentences, please tell us why you would be qualified for this position. This is a limited text box and you can
 not exceed 3000 characters. Responses exceeding the maximum amount of characters will receive an error message,
 requiring an abbreviated response.

   I believe I am qualified for this position because I am an intelligent and competent individual, capable of performing the
   basic duties of any entry-level job. Aside from that I am also a close observer and a quick learner, not to mention driven.

 17. Are You a Former Employee?

   No

IV. EDUCATION AND WORK EXPERIENCE (only populate sections that are provided by the applicant)
EMPLOYMENT HISTORY (Required)
  Most Recent Employer             Freeway Insurance
  Posting Title                   Broker /Producer
 Period                                       From 02/27/2017 To 05/22/2017



 Current Employer                             N

 City, Country                                Modesto, USA
 Contact No.                                  707/301 -8688
 Contact Name                                 Matthew Simmons

Highest Level of Education: D -Some College


POST SECONDARY EDUCATION (Required for education above High School Diploma
 Country:         USA
 State:           CA                                        Other:
 School:          San Diego State Univ                      Other:
 Major            Chemistry                                 Other:
 Degree:          Bachelors Degree                          Average Grade:                      3.01
 Graduated:       N                                         Date Issued:


LICENSE or CERTIFICATES (Optional)
  License /Certificate             Other- Lic /Cert Not Listed           Other:                        Liability Insurance
 License/ Certification Number          OL72968                          Issued by:                    CA Department of Insurance
 Date Issued:                           02- MAY -17


LANGUAGES (Optional
 Language:                       English                             Speaking Proficiency:          High
 Reading Proficiency:            High                                Writing Proficiency:           High




                                                                                                                             0002
 AutoZone Store Employment Application
               Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 59 of 100

  Language:                          Spanish                    Speaking Proficiency:           High
  Reading Proficiency:               High                       Writing Proficiency:            High



 REFERENCES (Minimum of 2 Required)
  Reference Type             Personal                            Reference Name                 Pedro Sandoval
                                                                                                                               Í
  Title:                     Paint and body pro                  Employer:
  Telephone:                                                     Country:                       USA
  Addressl:                                                      Address2:
  City:                                                          State:
  Postal:
  Reference Type                     Personal                    Reference Name                 Noel Banuelos
  Title:                             Insurance Agent             Employer:                      Allstate
  Telephone:                                                     Country:                       USA
  Addressl:                                                      Address2:
  City:                                                          State:
  Postal:

 DRIVER'S LICENSE VERIFICATION (Required)
  Driver's License #         F1844966                           State Issued                   CA
  Type of License            A State Driver's License           Class (if applicable)          NA
  CDL Endorsements (if             NA                           Other                          NA
  applicable)
  First Name as it appears         Ernesto                      Middle name or Initial as it
                                                                appears
  Last Name as it appears          Limon                        Expiration Date                05/28/2020




             CONSENT TO RECEIVE, REVIEW, ACCESS, SIGN, &AUTHENTICATE CERTAIN DOCUMENTS,
                        FORMS,LETTERS, & OTHER INFORMATION ELECTRONICALLY
                                         ( "E- Signature Consent ")


By checking the box and clicking the "I Agree" button below, you are agreeing to electronically access, receive, review,
sign, and authenticate certain documents, forms, and /or letters ( "Materials ") covered by the federal Electronic
Signatures in Global and National Commerce Act ( "E- SIGN "), various state electronic transactions acts ("ETAS "),
and /or the separate state laws of Illinois, New York, and Washington, including but not limited to the following Materials:
    a. Disclosure & Authorization form(s);
    b.      New York Article 23 -A;
    c.      Pre - Adverse Action letter;
    d.      Summary of Rights under the federal Fair Credit Reporting Act;
    e.      Summary of Rights under applicable state law;
    f.      A copy of your background check/report;
    g.      Adverse Action letter;
    h.      Any other background check communication or disclosure;
    i.      Offer letter;
    j.      I -9 form; and /or
    k.      Any other employment -related documents (e.g., wage statements, commission plans, etc.).
This E- Signature Consent applies to all Materials, both current and future, related to your employment with AutoZone,
Inc. and /or its subsidiaries, affiliates, other related entities, successors, and /or assigns, including but not limited to
AutoZoners, LLC and AutoAnything, Inc. (hereinafter, as applicable, AutoZone).



                                                                                                                  0003
 AutoZone Store Employment Application
            Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 60 of 100

By checking the box and clicking the "I Agree" button below, you are agreeing that your electronic signature is the
equivalent of your handwritten (or wet) signature, with all the same legal and binding effect. In certain cases throughout
your employment, you may be asked to click buttons labeled "I Agree," "I Acknowledge," or using similar words, or
otherwise electronically to acknowledge, accept, review, etc. Materials. This E- Signature Consent applies to those
instances as well. You also understand that, in its sole discretion, AutoZone may mail, hand -deliver, communicate, or
otherwise send you paper -copy Materials.

You may obtain a paper copy of any electronic Materials, including ones already or to be accessed, received, reviewed,
and /or signed electronically, by sending a written request to AutoZone at 123 S. Front St., Memphis, TN 38103, Attn.
HR /Dept. 8118. You will be charged a reasonable fee to cover the costs of providing a paper copy.

 You may withdraw your consent to receive, review, access, sign, and authenticate any additional electronic Materials by
 canceling this E- Signature Consent. You may cancel this E- Signature Consent and withdraw your consent now by not
 completing this E- Signature Consent form and exiting the system, in which case your application will not continue and
 you will not be considered further for employment. You may cancel this E- Signature Consent and withdraw your
 consent after completing this E- Signature Consent form but before completing the AutoZone online employment
 application by sending a written cancellation request to AutoZone at 123 S. Front St., Memphis, TN 38103, Attn.
 HR /Dept. 8118 or ehire.support@autozone.com, in which case your application will not continue and you will not be
 considered further for employment. You may cancel this E- Signature Consent and withdraw your consent after
 completing the AutoZone online application by sending a written cancellation request to AutoZone at 123 S. Front St.,
 Memphis, TN 38103, Attn. HR /Dept. 8118 or ehire.support@autozone_com. Any withdrawal of your consent will be
effective after a reasonable period of time in order for AutoZone to process your withdrawal. Withdrawal of your consent
will have no legal effect on the validity, effectiveness, or enforceability of (a) any authorization, consent, or e- signature
provided by you prior to the effective date of your withdrawal or (b) any document, form, letter, etc. that was provided or
made available to you in electronic format prior to the effective date of your withdrawal. Withdrawal of your consent also
will not relieve you from the obligation to complete all required Materials. Withdrawal /canceling will require you to
receive, review, access, sign, and authenticate these Materials in hard copy instead of electronically. Receiving,
reviewing, accessing, signing, and authenticating certain Materials in either electronic or hard copy is a condition of
initial and /or continued employment. [AutoZone's application is in electronic /online format and must be completed
online.]
You must update AutoZone regarding the information necessary to contact you electronically (including your personal
email address) by logging in to AutoZone's Careers website with your user ID and password, accessing the Profile
section, and updating your electronic contact information.
To access these electronic Materials, you must have (a) a personal computer and an operating system capable of
receiving, accessing, displaying, and either printing or storing information, (b) an Internet connection, and (c) Internet
Browser Software such as Internet Explorer®, Safari ®, or Firefox ®. If you are able to see this E- Signature Consent,
your hardware and software should allow you to access these electronic Materials.
To retain any of these electronic Materials, you may either print or download them. To print these Materials on your
computer, you will need a printer connected to your computer with adequate paper. To download these Materials on
your computer, you will need an available storage medium, like a hard drive on your computer or a removable thumb
drive. Please follow the instructions for your particular computer operating system and /or software to print and /or to
download these Materials. Each individual screen may need to be printed and /or downloaded separately. If you have
trouble printing and /or downloading, please contact the manufacturer of your personal computer or mobile device,
computer operating system, web browser, app, or other relevant software or another information source of your
choosing.
By checking this box, and clicking "I Agree" below, I understand that I am:
    1.   Confirming that I can access this E- Signature Consent.
    2.   Confirming that I have an email address and that the computer I intend to use to access documents
         electronically has the hardware and software requirements described in this E- Signature Consent, to access
         and to retain these electronic Materials.
    3.   Agreeing to electronically access, receive, review, sign, and authenticate Materials related in any way to my
         employment with AutoZone, in place of hard copy /paper documents and handwritten signatures.
    4.   Confirming that I understand how to cancel this E- Signature Consent, should I ever want to do so.
    5.   Consenting to update AutoZone regarding the information necessary to contact me electronically (including my
         personal email address) by logging in to AutoZone's Careers website with my user ID and password, accessing
         the Profile section, and updating my electronic contact information.



                                                                                                                0004
 AutoZone Store Employment Application
             Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 61 of 100

      6.   Agreeing that I have read, understand, and agree to all statements, agreements, and acknowledgements in this
           E- Signature Consent.


 TERMS, CONDITIONS & AGREEMENTS
 AutoZone makes every reasonable effort to accommodate individual preferences when possible; however, business
 needs and customer demands at times make the following conditions mandatory: overtime, shift work, a rotating
 schedule or a work schedule other than Monday through Friday. I understand these conditions, and, if employed, I
 agree to accept them as conditions of my continuing employment. I hereby agree and understand that, as a condition of
 employment or continued employment, I may be required by the Company to submit to a physical examination, drug
testing, other tests, and /or a search or examination of myself or personal property while on the Company's premises or
while conducting business elsewhere, if such is not prohibited by law. If employed, I agree to abide by the present and
future directives, rules and regulations of AutoZone. I understand that any employment is at will and may be terminated
 by me or by AutoZone with or without cause or notice at any time. I further understand that the at will status of any
 employment can only be modified by a written agreement signed by the President of the Company or the President's
designee. I certify that my application for employment is true and complete, and I understand that false or omitted
statements on this application or any other Company documents will subject me to immediate dismissal (if employed) or
termination of my application process (if an applicant). I understand that completion of this application does not mean a
job opening exists and in no way obligates AutoZone to employ me. I further authorize all persons and former
employers directly contacted by AutoZone to provide information concerning me and /or my suitability for employment,
and I release such persons and former employers directly contacted by AutoZone from liability for providing such
information.

BACKGROUND CHECK DISCLOSURES
A consumer report is a type of background check in which information (which may include, but is not limited to, criminal
background, driving background, character, general reputation, personal characteristics, and mode of living) about you
is gathered and communicated by a consumer reporting agency ( "CRA ") to AutoZone, Inc. and /or its subsidiaries,
affiliates, other related entities, successors, and /or assigns, including but not limited to AutoZoners, LLC and
AutoAnything, Inc. (hereinafter, as applicable, AutoZone).
AutoZone may obtain a consumer report on you to be used for employment purposes, including your application for
employment.

ADDITIONAL DISCLOSURES
In addition to the disclosures set forth in the separate Background Check Disclosures form,
below please find additional disclosures /notices that may pertain to you. Please note: state
disclosures that overlap with the disclosures set forth in the separate Background Check
Disclosures form are not repeated in these Additional Disclosures.
All applicants /employees: AutoZone, Inc. and /or its subsidiaries, affiliates, other related entities, successors, and /or assigns,
including but not limited to AutoZoners, LLC and AutoAnything, Inc. (hereinafter, as applicable, AutoZone ), may obtain an
investigative consumer report on you to be used for employment purposes, including your application for employment. Under federal
law, an investigative consumer report is a special type of consumer report in which information (which may include, but is not limited
to, criminal background, driving background, character, general reputation, personal characteristics, and mode of living) about you
may be obtained by personal (including telephonic) interviews with neighbors, friends, associates, acquaintances, or others. (In
California, the term "investigative consumer report" has a slightly different meaning, as explained in the separate California State
Law Disclosures (non- credit) (if applicable).) You have a right to request from AutoZone disclosures of the nature and scope of an
investigative consumer report and a summary of your rights under the federal Fair Credit Reporting Act. Your request should be
made in writing to AutoZone at 123 S. Front St., Memphis, TN 38103, Attn. HR /Dept. 8118 or ehire.su000rt@autozone.com within a
reasonable period of time after your receipt of this form. A copy of "A Summary of Your Rights under the Fair Credit Reporting Act" is
included below.
Para información en español, visite www .consumerfinance.gov /Iearnmore o escribe a la Consumer Financial Protection Bureau, 1700 G Street N.W.,
                                                             Washington, DC 20552,
                                          A Summary of Your Rights Under the Fair Credit Reporting Act

The federal Fair Credit Reporting Act (FCRA) promotes the accuracy, fairness, and privacy of information in the files of
consumer reporting agencies. There are many types of consumer reporting agencies, including credit bureaus and
specialty agencies (such as agencies that sell information about check writing histories, medical records, and rental


                                                                                                                                  0005
  Auto Zone Store Employment Application
               Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 62 of 100

 history records). Here is a summary of your major rights under the FCRA. For more information, including
 information about additional rights, go to www.consumerfinance.gov /learnmore or write to: Consumer Financial
 Protection Bureau, 1700 G Street N.W., Washington, DC 20552.
 You must be told if information in your file has been used against you. Anyone who uses a credit report or another
 type of consumer report to deny your application for credit, insurance, or employment - or to take another adverse
 action against you - must tell you, and must give you the name, address, and phone number of the agency that
 provided the information.
 You have the right to know what is in your file. You may request and obtain all the information about you in the files
 of a consumer reporting agency (your "file disclosure "). You will be required to provide proper identification, which may
 include your Social Security number. In many cases, the disclosure will be free. You are entitled to a free file disclosure
 if:
       §    a person has taken adverse action against you because of information in your credit report;
       §    you are the victim of identity theft and place a fraud alert in your file;
       §    your file contains inaccurate information as a result of fraud;
       §    you are on public assistance;
       §    you are unemployed but expect to apply for employment within 60 days.
In addition, all consumers are entitled to one free disclosure every 12 months upon request from each nationwide credit
bureau and from nationwide specialty consumer reporting agencies. See www.consumerfinance.gov /learnmore for
additional information. You have the right to ask for a credit score. Credit scores are numerical summaries of your
credit -worthiness based on information from credit bureaus. You may request a credit score from consumer reporting
agencies that create scores or distribute scores used in residential real property loans, but you will have to pay for it. In
some mortgage transactions, you will receive credit score information for free from the mortgage lender.
You have the right to dispute incomplete or inaccurate information. If you identify information in your file that is
incomplete or inaccurate, and report it to the consumer reporting agency, the agency must investigate unless your
dispute is frivolous. See www.consumerfinance.gov /learnmore for an explanation of dispute procedures.
Consumer reporting agencies must correct or delete inaccurate, incomplete, or unverifiable information.
Inaccurate, incomplete, or unverifiable information must be removed or corrected, usually within 30 days. However, a
consumer reporting agency may continue to report information it has verified as accurate.
Consumer reporting agencies may not report outdated negative information. In most cases, a consumer reporting
agency may not report negative information that is more than seven years old, or bankruptcies that are more than 10
years old. Access to your file is limited. A consumer reporting agency may provide information about you only to people
with a valid need - usually to consider an application with a creditor, insurer, employer, landlord, or other business. The
FCRA specifies those with a valid need for access.
You must give your consent for reports to be provided to employers. A consumer reporting agency may not give
out information about you to your employer, or a potential employer, without your written consent given to the employer.
Written consent generally is not required in the trucking industry. For more information, go to
www.consumerfinance.gov /learnmore.
You may limit "prescreened" offers of credit and insurance you get based on information in your credit report. Unsolicited
"prescreened" offers for credit and insurance must include a toll -free number you can call if you choose to remove your name and
address from the lists these offers are based on. You may opt out with the nationwide credit bureaus at 1- 888 -5- OPT -OUT (1 -888-
567- 8688).

You may seek damages from violators. If a consumer reporting agency, or, in some cases, a user of consumer reports or a
furnisher of information to a consumer reporting agency violates the FCRA, you may be able to sue in state or federal court. Identity
theft victims and active duty military personnel have additional rights. For more information, visit
www.consumerfinance.gov /learnmore.



States may enforce the FCRA, and many states have their own consumer reporting laws. In some cases, you may have
more rights under state law. For more information, contact your state or local consumer protection agency or your state
Attorney General. For information about your federal rights, contact:
                      TYPE OF BUSINESS:                                                                        CONTACT:
1. a. Banks, savings associations, and credit unions with total assets of over    a. Consumer Financial Protection Bureau; 1700 G Street, N.W.; Washington,
$10 billion and their affiliates b. Such affiliates that are not banks, savings   DC 20552 b. Federal Trade Commission: Consumer Response Center-




                                                                                                                                               0006
 AutoZone Store Employment Application
               Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 63 of 100

                                                                               FORA; Washington, DC 20580 (877) 382 -4357
 2. To the extent not included in item 1 above: a. National banks, federal
 savings associations, and federal branches and federal agencies of foreign    a. Office of the Comptroller of the Currency; Customer Assistance Group 1301
 banks b. State member banks, branches and agencies of foreign banks (other    McKinney Street, Suite 3450; Houston, TX 77010 -9050 b. Federal Reserve
 than federal branches, federal agencies, and Insured State Branches of        Consumer Help Center; P.O. Box. 1200; Minneapolis, MN 55480 c. FDIC
 Foreign Banks), commercial lending companies owned or controlled by foreign   Consumer Response Center; 1100 Walnut Street, Box #11; Kansas City, MO
 banks, and organizations operating under section 25 or 25A of the Federal     64106 d. National Credit Union Administration; Office of Consumer Protection
 Reserve Act c. Nonmember Insured Banks, Insured State Branches of Foreign     (OCP) Division of Consumer Compliance and Outreach (DCCO); 1775 Duke
 Banks, and insured state savings associations d. Federal Credit Unions        Street Alexandria, VA 22314
                                                                               Asst. General Counsel for Aviation Enforcement & Proceedings; Aviation
 3. Air carriers                                                               Consumer Protection Division; Department of Transportation; 1200 New Jersey
                                                                               Avenue, S.E.; Washington, DC 20590
4. Creditors Subject to the Surface Transportation Board                       Office of Proceedings, Surface Transportation Board; Department of
                                                                               Transportation; 395 E Street, S.W.; Washington, DC 20423
5. Creditors Subject to the Packers and Stockyards Act, 1921                   Nearest Packers and Stockyards Administration area supervisor
                                                                               Associate Deputy Administrator for Capital Access; United States Small
6. Small Business Investment Companies                                         Business Administration 409 Third Street, SW, 8th Floor; Washington, DC
                                                                               20416
7. Brokers and Dealers                                                         Securities and Exchange Commission; 100 F Street, N.E.; Washington, DC
                                                                               20549
8. Federal Land Banks, Federal Land Bank Associations, Federal Intermediate
Credit Banks, and Production Credit Associations                            Farm Credit Administration; 1501 Farm Credit Drive; McLean, VA 22102 -5090
                                                                            FTC Regional Office for region in which the creditor operates or Federal Trade
9. Retailers, Finance Companies, and All Other Creditors Not Listed Above   Commission: Consumer Response Center - FCRA; Washington, DC 20580;
                                                                               (877) 382 -4357


       [PLEASE SEE BELOW FOR ADDITIONAL DISCLOSURES THAT MAY APPLY TO YOU]
Massachusetts applicants /employees only: The precise nature and scope of any investigative consumer report (which commonly
includes information regarding your character, general reputation, personal characteristics, and mode of living) will be the same
types of information described above. You have a right to have a copy of any investigative consumer report upon request from Edge
Information Management, Inc., 1682 West Hibiscus Blvd., Melbourne, Florida 32901 OR 1- 800 -725 -3343.
Minnesota applicants /employees only: You have the right to request a complete and accurate disclosure of the nature and scope
of any consumer report from Edge Information Management, Inc., 1682 West Hibiscus Blvd., Melbourne, Florida 32901 OR 1 -800-
725 -3343.
 Montana applicants /employee only: You have a right to request from AutoZone disclosures of the nature, scope, and substance of
any investigative consumer report.
New Jersey applicants /employees only:The precise nature and scope of any investigative consumer report (which commonly
includes information regarding your character, general reputation, personal characteristics, and mode of living) will be the same
types of information described above. You have a right to have a copy of any investigative consumer report upon request from Edge
Information Management, Inc., 1682 West Hibiscus Blvd., Melbourne, Florida 32901.
New York applicants /employees only: Upon request, you will be informed whether or not a consumer report was requested, and if
such report was requested, informed of the name and address of the CRA that furnished the report. Upon written request, you will be
informed whether or not an investigative consumer report was requested, and if such report was requested, the name and address of
the CRA to whom the request was made. Your written request should be made to AutoZone at 123 S. Front St., Memphis, TN
38103, Attn. HR /Dept. 8118 or ehire.support@autozone.com. Upon furnishing you with the name and address of the CRA, you will
also be informed that you may inspect and receive a copy of such report by contacting that agency.

                          NEW YORK CORRECTION LAW
                                ARTICLE 23 -A
     LICENSURE AND EMPLOYMENT OF PERSONS PREVIOUSLY CONVICTED OF ONE OR
                           MORE CRIMINAL OFFENSES
§750. Definitions.
For the purposes of this article, the following terms shall have the following meanings:
     1.  "Public agency" means the state or any local subdivision thereof, or any state or local department, agency, board or
         commission.
     2.    "Private employer" means any person, company, corporation, labor organization or association which employs ten or more
           persons.
     3.    "Direct relationship" means that the nature of criminal conduct for which the person was convicted has a direct bearing on
            his fitness or ability to perform one or more of the duties or responsibilities necessarily related to the license, opportunity, or
           job in question.
     4.    "License" means any certificate, license, permit or grant of permission required by the laws of this state, its political
           subdivisions or instrumentalities as a condition for the lawful practice of any occupation, employment, trade, vocation,
           business, or profession. Provided, however, that "license" shall not, for the purposes of this article, include any license or



                                                                                                                                             0007
 AutoZone Store Employment Application
               Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 64 of 100

             permit to own, possess, carry, or fire any explosive, pistol, handgun, rifle, shotgun, or other firearm.
     5.      "Employment" means any occupation, vocation or employment, or any form of vocational or educational training. Provided,
             however, that "employment" shall not, for the purposes of this article, include membership in any law enforcement agency.
§751. Applicability.
The provisions of this article shall apply to any application by any person for a license or employment at any public or private
employer, who has previously been convicted of one or more criminal offenses in this state or in any other jurisdiction, and to any
license or employment held by any person whose conviction of one or more criminal offenses in this state or in any other jurisdiction
preceded such employment or granting of a license, except where a mandatory forfeiture, disability or bar to employment is imposed
by law, and has not been removed by an executive pardon, certificate of relief from disabilities or certificate of good conduct. Nothing
in this article shall be construed to affect any right an employer may have with respect to an intentional misrepresentation in
connection with an application for employment made by a prospective employee or previously made by a current employee.
§752. Unfair discrimination against persons previously convicted of one or more criminal offenses prohibited.
No application for any license or employment, and no employment or license held by an individual, to which the provisions of this
article are applicable, shall be denied or acted upon adversely by reason of the individual's having been previously convicted of one
or more criminal offenses, or by reason of a finding of lack of "good moral character" when such finding is based upon the fact that
the individual has previously been convicted of one or more criminal offenses, unless:
     1.   There is a direct relationship between one or more of the previous criminal offenses and the specific license or employment
          sought or held by the individual; or
     2.   the issuance or continuation of the license or the granting or continuation of the employment would involve an unreasonable
          risk to property or to the safety or welfare of specific individuals or the general public.
§753. Factors to be considered concerning a previous criminal conviction; presumption.
    1.  In making a determination pursuant to section seven hundred fifty -two of this chapter, the public agency or private employer
        shall consider the following factors
                 a.   The public policy of this state, as expressed in this act, to encourage the licensure and employment of persons
                      previously convicted of one or more criminal offenses.
                 b.   The specific duties and responsibilities necessarily related to the license or employment sought or held by the
                      person.
                 c.   The bearing, if any, the criminal offense or offenses for which the person was previously convicted will have on his
                      fitness or ability to perform one or more such duties or responsibilities.
                d.    The time which has elapsed since the occurrence of the criminal offense or offenses.
                e.    The age of the person at the time of occurrence of the criminal offense or offenses.
                f.    The seriousness of the offense or offenses.
                g.    Any information produced by the person, or produced on his behalf, in regard to his rehabilitation and good
                      conduct.
                h.    The legitimate interest of the public agency or private employer in protecting property, and the safety and welfare
                      of specific individuals or the general public.
    2.    In making a determination pursuant to section seven hundred fifty -two of this chapter, the public agency or private employer
          shall also give consideration to a certificate of relief from disabilities or a certificate of good conduct issued to the applicant,
          which certificate shall create a presumption of rehabilitation in regard to the offense or offenses specified therein.
§754. Written statement upon denial of license or employment.
At the request of any person previously convicted of one or more criminal offenses who has been denied a license or employment, a
public agency or private employer shall provide, within thirty days of a request, a written statement setting forth the reasons for such
denial.
§755. Enforcement.
    1.   In relation to actions by public agencies, the provisions of this article shall be enforceable by a proceeding brought pursuant
        to article seventy -eight of the civil practice law and rules.
    2.    In relation to actions by private employers, the provisions of this article shall be enforceable by the division of human rights
          pursuant to the powers and procedures set forth in article fifteen of the executive law, and, concurrently, by the New York
          city commission on human rights.
Washington State applicants /employees only: You have the right, upon written request made within a reasonable period of time
after your receipt of this disclosure, to receive from the AutoZone a complete and accurate disclosure of the nature and scope of any
"investigative" consumer report we may have requested. You also have the right to request from the consumer reporting agency a
written summary of your rights and remedies under the Washington Fair Credit Reporting Act. Any requests under this paragraph to
the CRA should be made to Edge Information Management, Inc., 1682 West Hibiscus Blvd., Melbourne, Florida 32901 OR 1 -800-
725 -3343.




                                                                                                                                0008
 AutoZone Store Employment Application
           Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 65 of 100


CALIFORNIA STATE LAW DISCLOSURES (Non- Credit)
In addition to the disclosures set forth in the separate Background Check Disclosures document, below please
find California disclosures /notices that may pertain to you.
For California applicants /employees only: Under California law, an "investigative consumer report" is a consumer
 report in which information on a consumer's character, general reputation, personal characteristics, or mode of living is
 obtained through any lawful means. In connection with your application for employment and /or continued employment
 with AutoZone, Inc. and /or its subsidiaries, affiliates, other related entities, successors, and /or assigns, including but not
 limited to AutoZoners, LLC and AutoAnything, Inc. (hereinafter, as applicable, AutoZone), AutoZone intends to procure,
 as defined under California law, an investigative consumer report. With respect to any investigative consumer report
 from an investigative consumer reporting agency ( "ICRA "), AutoZone may investigate the information contained in your
 employment application and other background information about you, including but not limited to obtaining a criminal
 record report, obtaining information about yo it character, general reputation, personal characteristics and mode of
 living, verifying references, work history, your social security number, your educational achievements, licensure,
 certifications, driving records, and other information about you, including interviewing people who are knowledgeable
 about you. The results of this report may be used as a factor in making employment decisions. The source of any
 investigative consumer report (as this term is defined under California law and as explained more fully above) will be
 Edge Information Management, Inc., 1682 West Hibiscus Blvd., Melbourne, Florida 32901 OR 1- 800 -725 -3343 OR
 http : / /www.edgeinformation.com /. Information regarding Edge Information Management's privacy practices can be
found at http : / /www.edgeinformation.com /. AutoZone will provide you with a copy of an investigative consumer report
when required to do so under California law.
 Under California Civil Code section 1786.22, you are entitled to a visual inspection of files maintained on you by an
 ICRA, as follows: (1) In person, if you appear in person and furnish proper identification, during normal business hours
and on reasonable notice. A copy of your file shall also be available to you for a fee not to exceed the actual costs of
duplication services provided; (2) By certified mail, if you make a written request, with proper identification, for copies to
be sent to a specified addressee. An ICRA complying with requests for certified mailings under the California Code
shall not be liable for disclosures to third parties caused by mishandling of mail after such mailings leave the ICRA; (3)
A summary of all information contained in your files and required to be provided by the California Code shall be
provided to you by telephone, if you have made a written request, with proper identification for telephone disclosure,
and the toll charges, if any, for the telephone call are prepaid by you or charged directly to you.
"Proper Identification" means information generally deemed sufficient to identify you, which includes documents such
as a valid driver's license, social security account number, military identification card, and credit cards. Only if you
cannot identify yourself with such information may the ICRA require additional information concerning your employment
and personal or family history in order to verify your identity.
The ICRA will provide trained personnel to explain any information furnished to you and will provide a written
explanation of any coded information contained in files maintained on you. This written explanation will be provided
whenever a file is provided to you for visual inspection.
You may be accompanied by one other person of your choosing, who must furnish reasonable identification. An ICRA
may require you to furnish a written statement granting permission to the ICRA to discuss your file in such person's
presence.

BACKGROUND CHECK AUTHORIZATION

To the extent permitted by applicable state law, I hereby consent to this investigation and authorize AutoZone, Inc.
and /or its subsidiaries, affiliates, other related entities, successors, and /or assigns, including but not limited to
AutoZoners, LLC and AutoAnything, Inc. (hereinafter, as applicable, AutoZone ), to procure consumer report(s),
criminal background check(s), investigative consumer report(s) (as defined by the federal Fair Credit Reporting Act)
and /or investigative consumer report(s) (as defined by applicable California state law), on my background from a
consumer reporting agency ( "CRA ") or from an investigative consumer reporting agency ( "ICRA "), as described in the
Background Check Disclosures, the Additional Disclosures, and the California State Law Disclosures (all of
which I have received separately from AutoZone).
I have reviewed and understand the information, statements, and notices in the Background Check Disclosures, the
Additional Disclosures, and the California State Law Disclosures, as well as this Background Check Authorization.
My authorization remains valid throughout my employment with AutoZone, such that, to the extent permitted by
applicable law, I agree AutoZone can procure additional consumer report(s), criminal background check(s), and /or



                                                                                                                   0009
AutoZone Store Employment Application
          Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 66 of 100

investigative consumer report(s) (as defined by federal law) during my employment without providing additional
disclosures or obtaining additional authorizations. Except as otherwise prohibited by state law, I consent to and
authorize AutoZone to share this information with AutoZone's current or prospective clients, customers, others with a
need to know, and /or their agents (including but not limited to staffing /placement company clients and vendor
credentialing companies) for business reasons (e.g., to place me in certain employment positions, jobs, work sites,
etc.).


H   Have you ever lived in the State of Georgia?
( For California, Minnesota, or Oklahoma applicants /employees only: If you would like to receive from (as
applicable) the CRA, the ICRA, or AutoZone, a copy of the background check report that AutoZone may procure,
please check this box.




                                                                                                           0010
                Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 67 of 100

            1204 Employment Application


Date of Application:   06/21/2018                                                                Circle K Stores Inc. is an Equal Opportunity Employer
                                                                                                 All applications for employment will be considered without regard to
Location:              08843                                                                     race, color, age, sex, national origin, religion, disability, veteran
                                                                                                 status, genetics, marital status, sexual orientation, or any other
Position Title:        0005                                                                      legally protected status.



First Name: Ernesto                                      Middle Name:                                     Last Name: Limon

Street Address:                                                                   Address Line 2:
City: Modesto                                                    State: CA        Zip:                             From: 09/01/2009              To
If Non -US Address: State, Country and Postal code

Primary phone:                                         Secondary phone:                                            Alternate phone:
Email Address:                                                                 Alternate Email Address:
If you have been known by another name(s), please provide:
First Name:                                              Middle Name:                                     Last Name:
First Name:                                              Middle Name:                                     Last Name:

Previous Address:                                                                 Address Line 2:

City: Modesto                                                    State:   CA      Zip:                             From: 06/01/2005              To: 09/01/2009

If Non -US Address: State, Country and Postal code

Previous Address:                                                                 Address Line 2:
City: Modesto                                                    State:   CA      Zip:                             From 07/01 /2000               To: 06 /01/2005

If Non -US Address: State, Country and Postal code

Previous Address:                                                                 Address Line 2
City: Modesto                                                    State:   CA      Zip:                             From: 05/01/1994               To 07/01/2000

If Non -US Address: State, Country and Postal code

Previous Address:                                                                 Address Line 2:

City:                                                            State:           Zip:                             From:                          To:

If Non -US Address: State, Country and Postal code
                                                                                                                                                        EXHIBIT
Previous Address:                                                                 Address Line 2:

City:                                                            State:           Zip:                            From:                      1             11
                                                                                                                                             1
If Non -US Address: State, Country and Postal code                                                                                                M H C1J
        Work                                 Monday
                         Sunday                                    Tuesday               Wednesday                Thursday              Friday                  Saturday
  Availability
   Moming                   1                 FT                     y/                    I                        I                    I                      1
   Afternoon
    Evening
                            Vf

                            I                   I/
                                                                   LI
                                                                     I
                                                                                          E1                        I
                                                                                                                                         I
                                                                                                                                         I
                                                                                                                                                                I
                                                                                                                                                                I
        Night               I                                        I                     If                       V                    I                      I
                                                       Schedule Desired:
Date Available for Employment 06/22/2018                                                                                   Hourly Wage Desired $: 12.50
                                                       Full Time         Part Time              Either   ,/
I understand and agree to the following: While Circle K tries to accommodate each employee's schedule preferences, our industry requires flexible schedules in
which the number of hours worked and the start time may vary from week to week. Although Circle K cannot guarantee that all schedule preferences can be
accommodated, it will attempt to do so if business operations permit.    Yes




Application for Employment       Circle K                      All Rights Reserved. Copyright 2015.           Not for redistribution or reproou    i oN 611 1 of 6
               Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 68 of 100

             * Employment Application

  RCSÇRE uráws
Are you legally eligible to work in the United States?                                                                         Yes        V             No
Can you provide legal documentation establishing your identity and eligibility to be legally employed in the US?
(Examples: Drivers License, Social Security Card, Voter's Registration, Birth Certificate, Alien Registration Card,            Yes        gm            No      =
etc.)
Would you be willing to submit to a background check, prior to being hired?                                                    Yes       00          No
Would you be willing to be screened for illegal drug use?
Are you at least 16 years old or older?
Have you ever been employed by Circle K, Couche -Tard or one of its subsidiaries (Mac's, Big Foot, Dairy Mart,
                                                                                                                               Yes
                                                                                                                               Yes
                                                                                                                               Yes
                                                                                                                                         n
                                                                                                                                      = No          Q
                                                                                                                                                     No
                                                                                                                                                     No
                                                                                                                                                                IIM
                                                                                                                                                                MI
                                                                                                                                                             Not sure
Pantry Stores/Kangaroo Express, CST /Corner Stores)?
     In what capacity were you employed?
     What location?
     From Date:                                     I To Date:
Do you have relatives /friends currently employed by Circle K?
   Name:
                                                                                                                             I Yes        =             No       A
    Relationship:
Certain positions may require the use of a vehicle. If use of a vehicle is required for this position, would there be a
problem?
                                                                                                                               Yes        i=            No      MI
    If Yes, please explain:
How were you referred? Friend - My friend works at an office by this location
        I have read & understood the job description.                          I have read the job description but have a question or need clarification.
Question or clarification needed:
 None



Other
Name:Modesto Junior College Modesto
Did you attend under a different Name?         Yes M No               If Yes, Name:                                               Graduated:      Yes 0        No
Major:                                                     Minor:                                                  Type of Degree:
Highest Level Attended:Junior Year                         Grade Point Average:
Please tell us about any honors received at this school:

4 -yr University /College
Name: San Diego State University San Diego
Did you attend under a different Name? Yes Q               No         If Yes, Name:                                               Graduated:      Yes          No
Major:                                                     Minor:                                                 Type of Degree:
Highest Level Attended:Junior Year                         Grade Point Average:
Please tell us about any honors received at this school:

High School
Name:Thomas Downey High School Modesto
Did you attend under a different Name?        Yes          No         If Yes, Name:                                               Graduated:      Yes          No M
Major:                                                     Minor:                                                 Type of Degree:
Highest Level Attended:                                    Grade Point Average:
Please tell us about any honors received at this school:


Name:
Did you attend under a different Name?        YesI No = If Yes, Name:                                                            Graduated:      Yes Q         No
Major:                                                     Minor:                                                 Type of Degree:
Highest Level Attended:                                    Grade Point Average:
Please tell us about any honors received at this school:




Application for Employment        Circle K                          All Rights Reserved. Copyright 2015.     Not for redistribution or reproteti oN Mfg 2 of 6
              Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 69 of 100

           s Employment Application


                                      Please include the last 5 jobs you have held, beginning with your present or last employer.
I do not have an Employment History
Employer 1
Name: AutoZone                                                                     Phone: 209 -537 -5481                 This is a current employer:
Address:1500 E Hatch Rd                                               City: Modesto                                       State: CA             Zip:95351
From:06/01/2017                  To: 04/01/2018                       Non -US Address:
Did you work for this employer under a different name?      Yes             No            If Yes, Name:


Job Title:Commercial Driver
Duties and Responsibilities:
Delivered auto parts to local shops.
Supervisor Name: Cesar Barbosa                           Supervisor Title: Commercial Manager               Supervisor Phone:209 -661 -3330
Reasons for leaving:                                                               May we verify employment prior to making a  yes
Went Back to School                                                                                                                                         No
                                                                                         hiring decision?
If no, please explain:
If yes, and we contact this employer, would you expect them to say they would rehire you for the position you last held there? Yes             No
Reason for any employment gap:
School
Employer 2
Name: Freeway Insurance                                                            Phone. 209-585-3788                   This is a current employer:
Address:1801 H St                                                     City: Modesto                                       State:CA            Zip: 95354
From:02/01/2017                  To: 05/01/2017                       Non -US Address:
Did you work for this employer under a different name?      Yes             No            If Yes, Name:
                                               El
Job Title:Producer
Duties and Responsibilities:
Brokered automobile insurance policies.
Supervisor Name: Salvador Mena                           Supervisor Title: Branch Manager                   Supervisor Phone:
Reasons for leaving:                                                               May we verify employment prior to making a                 yes
Found a Better Job                                                                                                                                          No
                                                                                   hiring decision?
If no, please explain:
If yes, and we contact this employer, would you expect them to say they would rehire you for the position you last held there? Yes             No
Reason for any employment gap:
Took a few days for me to start at my next job.
Employer 3
Name:99 Ranch Market                                                             I Phone:858- 974 -8899                  This is a current employer:
Address:7330 Clairemont Mesa Blvd                                    City: San Diego                                      State:CA        I   Zip: 92111
From:06 /01/2016                 To: 08/01/2016                       Non -US Address:
Did you work for this employer under a different name?


Job Title:Seafood Handler
Duties and Responsibilities:
                                                            Yes D          No
                                                                              I           If Yes, Name:




Killed, cleaned, and gutted fish to customers' orders.
Supervisor Name:Eh Ser                                   Supervisor Title:DepartmentManager                      Supervisor Phone:
Reasons for leaving:                                                                    May we verify employment prior to making a
Went Back to School                                                                                                                           Yes           No
                                                                                        hiring decision?
If no, please explain:
If yes, and we contact this employer, would you expect them to say they would rehire you for the position you last held there? Yes             No
Reason for any employment gap:
School.




Application for Employment      Circle K                          All Rights Reserved. Copyright 2015.      Not for redistribution or reprottu i rb. N Iftytpf 3 of 6
              Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 70 of 100

           El. Employment Application


Employer 4
Name:SDSU Office of Housing Administration                                      Phone:619- 594 -5742                   This is a current employer:
Address:6001 Lindo Paseo                                              City:San Diego                                   State: CA       I   Zip:    92115
From: 05/01/2015                  To: 07/01/2015                      Non -US Address:
Did you work for this employer under a different name?      Yes            No            If Yes, Name:


Job Title:Cleaner
                                                                              T
Duties and Responsibilities:
Responsible for cleaning student dorms.
Supervisor Name: Benita Mann                             Supervisor Title:Supervisor                               Supervisor Phone:
Reasons for leaving:                                                                   May we verify employment prior to making a          yes
Went Back to School                                                                                                                                        No
                                                                                       hiring decision?
If no, please explain:
If yes, and we contact this employer, would you expect them to say they would rehire you for the position you last held there? Yes            No
Reason for any employment gap:
School.
Employer 5
Name: Pathways                                                                  Phone: 619- 594 -1683                  This is a current employer:
Address:5500 Campanile DR                                             City:San Diego                                   State: CA           Zip: 92115
From: 02/01/2013                  To: 05/01/2014                      Non -US Address:
Did you work for this employer under a different name?     Yes             No j          If Yes, Name:


Job Title:Tutor
Duties and Responsibilities:
Tutored students in a classroom setting.
Supervisor Name: Kyra Freeburg                           Supervisor Title: Supervisor                        Supervisor Phone:
Reasons for leaving:                                                                May we verify employment prior to making a             Yes i           No
Moved                                                                                  hiring decision?
If no, please explain:
If yes, and we contact this employer, would you expect them to say they would rehire you for the position you last held there? Yes     /      No
Reason for any employment gap:
School.




First Name: Cesar                                  Last Name: Barbosa                                          Relationship: Former supervisor
Address:
Phone Number: 209- 661 -3330                       Email Address:

First Name: Ramiro                                 Last Name: Rodriguez                                        Relationship: Friend/ Former co- worker
Address:
Phone Number: 209 -241 -7098                       Email Address:

First Name: Shawn                                  Last Name: Schonian                                         Relationship: Long -time friend
Address:
Phone Number: 209- 622 -6133                       Email Address:




Application for Employment      Circle K                          All Rights Reserved. Copyright 2015.    Not for redistribution or reproou   i oN ,sm 4 of 6
              Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 71 of 100

           b Employment Application



Do you have a Military background?       Yes           No         Branch.                                         Military Service:
From:                                    To:                                                                      Rank:
Did you receive any military training related to the job for which you are applying?        Yes        No
Did you receive this training under any other name?         Yes    No          If Yes, Name:




Skill Type:Foreign Languages            Skill Level:Mid Level               Skill Description:Fluent in Spanish, written and spoken.
Skill Type:Cash Register                Skill Level:Beginner                Skill Description:At my previous job (AutoZone) I would sometimes help ring
Skill Type:Software                     Skill Level:Mid Level               Skill Description:Microsoft Office.
Skill Type:Other                        Skill Level:Beginner                Skill Description:Have a basic understanding of management in the
Skill Type:                             Skill Level:                        Skill Description:




Application for Employment       Circle K                         All Rights Reserved. Copyright 2015.      Not for redistribution or reproti i   . N 6145 5 of 6
              Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 72 of 100

  o           Employment Application


  CONSENT AND RELEASE FOR ALCOHOL AND DRUG TESTING

  I, Ernesto Limon
 understand that Circle K reserves the right to request a sample of my urine and /or blood for chemical or other medically recognized testing as part of the terms of
 my employment. If alcohol, non -prescribed or illegal drugs are found (testing positive) I understand that I will be disqualified from further hiring consideration,
 and, if already employed, I also know that my employment with Circle K may be immediately terminated. I acknowledge that it is against company policyto test
 positive or be under the influence of any illegal or non -prescribed drugs or alcohol at any time while at work or on Company property.

 I freely and voluntarily consent and agree to let the Company take a sample of my urine and/or blood and to test the sample. I also agree to whatever employment
 decisions that are made by Circle K based upon the results of the urine and/or blood analysis I have given.

 I authorize all test results be released to a representative of Circle K Stores Inc. as specified above.
 TERMS & CONDITIONS
 Circle K Stores Inc. is an Equal Opportunity Employer

 All applications for employment will be considered without regard to race, color, age, sex, national origin, religion, disability, veteran status, genetics, marital
 status, sexual orientation, or any other legally protected status.

 I certify that all information provided in this application is true and complete to the best of my knowledge and belief. I understand that any untrue facts or
 intentionally omitted (left out) facts from this application will be reason to keep me from any further employment consideration and, if learned after I amhired,
 may result in my termination from Circle K Stores Inc.( "Circle K ")

 I agree to follow Circle K's policies and all federal, state and local laws during my employment. Further, I acknowledge that if I fail to follow the Company's
 rules, I may be disciplined, or possibly terminated.

 I also agree and understand that any employment, which may be offered to me, will not be for any definite or specific period of timeand that my employment may
 end at any time, with or without cause, at the option of either Circle K or myself. Further, I agree and understand that nothing written in this application or any
 verbal statements made shall be considered to create an employment contract between Circle K and myself.

 I understand that no employee or person at Circle K has the power to enter into an employment agreement with me which is different fromthe agreed upon at -will
 status. Anyone stating that I am not an at -will employee must be reported immediately to Human Resources. Not doing so will prevent me from later making a
 claim that I am not an at -will employee.



 RELEASE

 I understand that this application will be kept for forty-five (45) days from today's date. If I still desire a position with the company after this application expires
 in 45 days, it will be up to me to fill out a new application.




`SIGNATITRE
    I, Ernesto Limon                                                                                                        On: 06/21/2018
  acknowledge my understanding of the above, and give my consent to the release of alcohol and drug testing results. I agree to the Terms andConditions
  as stipulated above. I confirm that checking this box serves as my electronic signature of this application and my agreement to its use in such manner.




Application for Employment       Circle K                          All Rights Reserved. Copyright 2015.      Not for redistribution or reproduction.       Page 6 of 6
                                                                                                                                              LIMON 017
                 Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 73 of 100

                       Fair Credit Reporting Act (FCRA) Consent


 DISCLOSURE and AUTHORIZATION
 Circle K will obtain one or more consumer reports or investigative consumer reports (or both) about you for employment
 purposes. These purposes may include the evaluation of your employment application, hiring, transfer, retention,
 promotion, re- assignment, and termination. These reports will be retained through a consumer reporting agency (or
 agencies). You may obtain a copy of these reports, upon request.
I understand that certain laws require that Circle K provide me with information regarding my rights. The Fair Credit
Reporting Act (FCRA) requires Circle K to obtain my consent in order to make inquiries about me.

By signing below, I authorize Circle K to obtain consumer reports about me, including, but not limited to:
         >     Former/Present Employers
         >     Govemmental Agencies
         >     Credit Bureaus
         >     Education Verification/Academic Records
         >     Criminal Records
         D     Motor Vehicle / Driver's License
         >     Professional Licenses
         D     Applicable Medical Records (if required for specific positions)

                           Ernesto Limon
                                                           Name

                                                   , Modesto, CA
                                                           Address

I authorize Circle K to request and receive any and all information concerning me from any persons, schools, companies, government
agencies, consumer reporting or investigative agencies, or any other entities including, but not limited to, law enforcement agencies,
and any of my previous employers. All information that may be requested will be for legally authorized or mandated purposes.

I authorize, without reservation, any person or entity contacted by Circle K Stores Inc. or its agent(s) to furnish the above stated
information, and I release any such person or entity from any liability for furnishing such information.

Copy: If you are applying for a job in or live in California, Minnesota, or Oklahoma you may request a copy of the report by checking
this box: 0
SIGNATURE

19   I       Ernesto Limon                                                                              on:   06/21/2018
     confirm that checking this box serves as my electronic signature of this document and my agreement
     to its use in such manner.




                                                                                                                                        EXHIBIT




FCRA Consent Form                              Circle K
                                                                                                                             LiMdw bgfg
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 74 of 100




                                                                                                             Page 1 of 7




6/28/2018
                                                                                                GIS
                                                                              Employment Background Reporting

                                                                             Case #: 74495515
ERNESTO LIMON

 MODESTO, CA                                     CWD


 Dear ERNESTO LIMON:
 In order to comply with California State Law and on behalf of Circle K, we are enclosing a copy of the consumer report
 prepared for employment consideration purposes. The information in the report was obtained from:

                                General Information Services
                                Disclosure Department
                                P.O. Box 353
                                Chapin, SC 29036
                                Toll -free telephone no.: 1- 866 -265-4917
                                 Toll -free fax no.: 1- 866 -265 -4921


  We are also enclosing a copy of an information sheet summarizing your rights under the Fair Credit Reporting Act
  (FCRA) and a Disclosure Request form that can be completed by you to dispute the findings. You have the right to
  dispute the accuracy or completeness of any information contained in the report by contacting them directly. If you
                          to be incomplete or incorrect, please fax GIS the completed form to the number on the form.
  believe any information
  Thank you again for considering employment with Circle K.

  Sincerely,
                       Services on behalf of Circle K
  General Information
            Copy of Investigation Report
  Enc.:
            Summary of Rights Under FCRA
            Dispute Request Form




                                                                                                                           EXHIBIT
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 75 of 100




                                                                                                                            Page 2 of 7



                                                    Summary of Rights for
                                   California Consumer Reporting Agencies Act
                                         California Civil Code Section 1786.22
  Please know that you have a right under California law to inspect files maintained on you by an investigative consumer
  repotting agency pursuant to any of the following procedures, during normal business hours and on reasonable notice:

     1. You may personally inspect the files if you provide proper identification (e.g., valid driver's license, social security
         account number, military identification card, credit cards), and may receive a copy of the file for the actual cost of
         duplication services provided.

      2. You may make a written request, by certified mail and with proper identification as described above, for copies to
          be sent to a specified address.

        3. You may make a written request, with proper identification as described above, for telephone disclosure of a
            summary of information contained in your files, if any toll charge is prepaid by or charged directly to you.

       If you are unable to provide "proper identification" through the types of cards or numbers listed above, the agency may
       require additional information concerning your employment and personal or family history in order to verify your identity.

       The agency must provide trained personnel to explain to you any information that the agency is required to furnish to
       you from your file. The agency also must provide you with a written explanation of any coded information contained in
       your files at the time inspection of your files is permitted. You are permitted by law to be accompanied by one other
       person of your choosing when inspecting your files. That person must furnish reasonable identification. The agency may
       require you to provide the agency with a written statement granting permission to the agency to discuss your file in
        such person's presence. The agency also is not required by law to make available to you the sources of information in
        your files, although such information would be obtainable through proper discovery procedures in any court action
        brought under Title 1.6A of the Civil Code pertaining to Investigative Consumer Reporting Agencies.
                                                   Resumen de Derechos al
                                                   Consumidor en California
                                                   Acta Civil Código 1786,22
      Se le informa que usted tiene el derecho, bajo la ley de California, de inspeccionar y revisar archivos con sus datos que
      cualquier agencia consumidora pueda tener en su poder. Esto se puede hacer siguiendo los pasos debidos dentro de
      horas de oficina y con una notificación avanzada razonable:

        1.   Usted puede personalmente examinar sus archivos siempre y cuando proporcione identificación apropiada (por
             ejemplo, licencia de manejar válida, número de su tarjeta del seguro social, tarjeta de identidad del servicio militar,
             tarjetas de crédito). Se le puede otorgar copia de su expediente si cubre el costo para duplicárselo.

       2. Usted puede pedir por escrito que se le copie el archivo si da una dirección valida, incluye su identificación y lo
          hace por correo certificado.

      3. Usted puede también por escrito, siguiendo los pasos arriba indicados, solicitar que se le den los datos
         contenidos en su expediente por teléfono. Si se contraen gastos telefónicos, los mismos se tendrán que pagar
        por adelantado.

   Si usted no puede proporcionar "identificación adecuada" de acuerdo a los requisitos específicos indicados arriba, la
   agencia puede solicitar datos de su empleo y antecedentes personales familiares para verificar
                                                                                                  su identidad.
  La agencia debe suministrarle el personal adecuado que le explique /informe detalladamente
                                                                                               sobre el contenido de su
 archivo. La agencia también está obligada a proveer explicación por escrito sobre datos claves
 su archivo al momento de permitirle examinar
                                                                                                  o codificados dentro de
                                                 su expediente. Se le permite ir acompañado de otra persona que usted
escoja para explorar su archivo. Dicha
                                         persona necesitará identificarse debidamente. La agencia puede requerir que
usted de permiso por escrito
                               para discutir su expediente en frente de otra persona. La agencia no está obligada a
divulgar las fuentes informativas
                                   que le permitieron obtener sus datos. Estos datos pueden llegar a ser disponibles por
medio de la corte bajo el Titulo 1.6A del Código Civil referente
                                                                      a Agencias Investigadoras al Consumir.
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 76 of 100




                                                                                                                             Page 3 of 7




                                                                                                            GIS
                                                                                              Consumer Relations Department
                                                                                               PO Box 353, Chapin, SC 29036
                                                                                                Toll Free Phone: (866) 265 -4917
                                                                                                   Toll Free Fax: (866) 265 -4921


     DISPUTE REQUEST FORM


      To dispute any information contained in our report, please complete all information on this Dispute Request
      Form.Using this form will help us complete your dispute faster!
             Print clearly.
             Identify each item in your report that you believe is inaccurate, incomplete, or outdated. (Consider including
             a copy of your report with the items in question circled.)

              Clearly tell us why the item is inaccurate, incomplete, or outdated. (If you are disputing criminal records, consider
              using the attached page to specify why items are wrong.)

              Sign this form.
              Include copies (NOT originals) of any documents that you believe support your dispute. You do not need to go get
              documents if you don't already have them.

              Fax everything to our toll -free fax number at the top of this letter (or mail it to our address at the top of this
              letter).

              You can (but don't have to) tell us anything else you think we should know.

       If you have any further questions, you may contact the Consumer Relations Department toll free at 866 -265 -4917.
      Work Order#74495515

       Last Name                                                             Middle Neme                         Suffix

      Street Address                                    City                 State                                Zip Code

     Preferred Telephone Number (including area code)                                 Alternate Telephone Number (Including area code)

     Social Security Number                                                                                      Date of Birth


     Drivers License Number                                        State                                         Your email Address




    My signature below (1) authorizes you to disclose information to me about the report that General Information
    Services prepared about me and (2) requests that each item of information I am disputing be removed or corrected.




                                                                                                                 DATE
 Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 77 of 100




                                                                                                                        Page 4 of 7


reason for disputing criminal records
                                                             Please be as specific as possible.
a. Please provide details we should know about your dispute.
                                                                                 disputing. Each record has a number
'b. Please use the information on the report to identify the record you are      dispute faster.
 associated with it. Identifying the records by number will help us process your
                                                                           multiple copies, it will be helpful for you to
 \c. You can attach as many copies of this page as needed. If you attach
   number the pages. This will make it easier for us to discuss each item with you if needed.



  i. Criminal Record #:                                   Source:
   Offense;                                           Any related date:
   [ } This record is not about you.
                                                                                                          of a misdemean
    [) The record is about you, but It lists the wrong offense or lists a felony when you were convicted
                                                            show what the result was (for example, the case was dismissed,
     [ I This record is about you, but it doesn't correctly
     but it shows you were convicted or it has the wrong date for your conviction).
                                                                                     r example, the case was dismissed after
      [ I This record is about you, but it was later removed from public records (f.
      probation, expunged, sealed or make non -public or    you   received a p
                                                                            provide details:
      [ J This record is about you, but it has other incorrect information;




                                                          Source:
     2. Criminal Record #:
                                                       Any related date:
     Offense:
    [ j This record is not about you.
                                                                                   when you were convicted of a misdemeanor.
     [ ] The record is about you, but it lists the wrong offense or lists a felony
                                       it doesn't correctly show what the result was (for example, the case was dismissed,
    [ j This record is about you, but
   but it shows you were convicted or it has the wrong date for your conviction).
                                                                           records (for example, the case was dismissed after
   [ ] This record is about you, but it was later removed from public pardon).
                                     make non -public or you received a
  probation, expunged, sealed or
                                                              information; provide details:
  ( ] This record is about you, but it has other incorrect
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 78 of 100


                                                                                                                   Page 5 of 7


                                           Background Report

 Subject Name:             LIMON, ERNESTO
 Alias Names:

                                                         Account:                CIRK26CK                             K
 Residence Addr:                                                                 CIRCLE K - Western Division - Circle
                           MODESTO, CA
                                                         Social Security #:
  Date of Birth:            xx /xx /xxxx
                                                                                  06 /27/2018 (DD 1952)
                                                         Date Completed:
   Requested:               6/26/2018
                                                                                  8843
                                                          Store
   Division                  2610
                                                          Work Order #:           74495515
   Position                  CSR
                                                          Grade:
                                                                                  Pass r

                                                                                  or truthfulness of the
                                 This report does not guarantee the accuracy                    from public
   For California consumers:                             but only that it is accurately copied
   information as to the subject of the investigation, identity theft, including evidence of criminal activity,
                                generated as a result of
    records, and information                                                   of the report. If the consumer
              inaccurately associated with the consumer who is the subjectwill provide  the consumer a written
     may be
                                           to review his or her file, we
     seeks to obtain a copy of a report orSpanish                                     disclosures  required by
                        plain English and          of his or her right to receive all
      notice in simple,
      California law.                                                                                    employers
                                                                                (1) Philadelphia ordinance prohibits
                                      PENNSYLVANIA BUSINESSES:                                           individualized assessment.
       FOR PHILADELPHIA,                            criminal history unless the
                                                                                employer conducts an
         from taking adverse   hiring action due to                                reflects only the information  reported in this
                               categorization that we have applied to this report                          ordinance  prohibits
          Any initial score or                              individualized assessment. (2) Philadelphia
          report, which may not be sufficient for such an                                    (excluding any time of actual
                                        criminal history that is more than seven years old
          employers from considering
         incarceration).


       Service Summary                                                                              COMPLETED
                                                                    REQUESTED
         SERVICE                                                                                    6/27/2018 4:34:18 PM
                                                                    6/26/2018 4:39:08 PM
       County Criminal Search                                                                        6/26/2018 4:39:10 PM
                       and Death Master Index check                 6/26/2018 4:39:08 PM
      SSN Validation
                                                                    6/26/2018 4:39:08 PM             6/26/2018 4:39:11 PM
     KwikScreen (GiS Criminal Records Database)




   Grading Results                                                                                              the
   NOTE.This section explains how the information in the following sections is graded under criteria provided
                                                    is not in addition to the sections set out below, but is a classification
  requesting company. Any information listed here
  of the information set out below. For example, similar types of offenses are grouped together.

   SERVICE                                                          DESCRIPTION

   COMMENTS

  None
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 79 of 100




                                                                                                                       Page 6 of 7




  Admitted Criminal Information
  This is information provided to us, either by the requesting company or by the subject of this report, about what the
  subject of this report has disclosed.

    Did we receive information?                                     N/A
                                                                   Not Applicable /No Information Available
    Details:



   Criminal and Offense History
    NOTE:This section identifies public records appearing to belong to the subject, based on identifiers provided by the
    requesting company and matching the public record. each being identified below. - -- indicates no data. Sentencing
                                                                                                 served or paid.
    information (e.g. probation, fines, etc.) are amounts sentenced, and do not indicate amounts

                                                                    RESULTS                        SEARCH PERIOD
     JURISDICTION SEARCHED            NAME SEARCHED
                                                                    No Record                      2011 to 2018
      Stanislaus County, CA (FELONY   UMON,ERNESTO
      AND MISDEMEANOR)




      Social
                                        is valid.   Issued in Californi



        wikScreen (GiS Criminal Records Database)
      No Records to Report


                                     for this report is permitted by law and that you intend to use the report only for a purpose
       You agree that your request
                                    Reporting Act and local law, and no other purpose. This report is based upon observation
    .permitted by the Fair Credit
                                              Information Services, Inc. (GIS). For the fee charged, GIS does not assume any
   :and information provided to General                                 You, or any other user of this report, agree to hold GIS
     liability arising out of the use of this report by you or others.
                                            from the use of this report.
     harmless from any liability arising
                                                                             questions, please contact Client Relations at
                                          of this report and you have
   If you are the requestor or user
                                 :ClientServices @geninfo.com) or (877) 590-4012.
   Email Client Services ( mailto
                                                            dispute the report, please contact Consumer Relations
   If you are the subject of this report and you need to        do not contact Client Relations;
                                                                                                 they will not be able
                                  (866) 265 -4921 (fax). Please
   at (866) 265 -4917 (phone) or
   to help you.
                                                             Box 353; Chapin, South Carolina 29036.
   Our mailing address is General Information Services; P.O.
   Published on 6/27/2018 at 5:16:31 PM .
Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 80 of 100
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 81 of 100



     KINGSLEY & KINGSLEY, APC
    ERIC B. KINGSLEY, Esq. (SBN 185123)
 2  eric@kingsleyking.sley.com
    KELSEY-M. SZAMET, Esq. (SBN 260264)
 3 kelsey kingsleyykinggsley.co n
    JUSTIN M. AUFDERHAR, Esq. (SBN 314023)
 4 justin@kingsleykingsley.com
    16133 entura Blvd., Suite 1200
 5 Encino, CA 91436
    (818) 990 -8300, Fax (818) 990 -2903
 6
     DAVTYAN PROFESSIONAL LAW CORPORATION
 7 EMIL DAVTYAN, Esq. (SBN 299363)
   emil@davtyanlaw.com
 8 5959 opanga Canyon Blvd., Suite 130
   Woodland Hills, CA 91367
 9 Telephone: (818) 875 -2008, Fax: (818) 722 -3974

10   Attorneys for Plaintiff and the Proposed Class
11

12                         UNITED STATES DISTRICT COURT
13               EASTERN DISTRICT OF CALIFORNIA - FRESNO
14

15 ERNESTO LIMON, an individual, on            CASE NO. 1:18 -cv- 01689- LJO -SKO
   behalf of himself and others similarly
16 situated,                                   [Assigned for all purposes to Magistrate
17                                             Judge Sheila K. Oberto]
                     Plaintiff,
18                                             PLAINTIFF ERNESTO LIMON'S
           vs.
19                                             RESPONSES TO DEFENDANT
     CIRCLE K STORES INC.; and DOES            CIRCLE K STORE INC.'S
20 1 thru 50, inclusive,                       REQUESTS FOR ADMISSION,
21                                             SET ONE
                     Defendants.
22
23
     PROPOUNDING PARTY:              DEFENDANT CIRCLE K STORES INC.
24   RESPONDING PARTY:               PLAINTIFF ERNESTO LIMON
25
     SET NO.:                       ONE
26
27
28

      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 82 of 100



 1         TO DEFENDANT AND ITS ATTORNEYS OF RECORD:
 2         Plaintiff ERNESTO LIMON (hereinafter "Responding Party ") by and
 3   through his attorneys of record, KINGSLEY & KINGSLEY, APC, does herein
 4   respond to the First Set of Requests for Admissions propounded by Defendant
 5   CIRCLE K STORES INC. (hereinafter "Defendant" or "Propounding Party").
 6   INTRODUCTORY STATEMENT AND PRELIMINARY OBJECTIONS
 7         1.     Responding Party has not completed a full investigation and analysis
 8   of the facts of this case, discovery, or trial preparation. As discovery proceeds,
 9   facts, information, evidence, documents and things may be discovered that are not
10   set forth in these responses but which may have been responsive to this set of
11   request for Admissions. The following responses are based on Responding Party's
12   knowledge, information and belief at this time and are complete as to Responding
13   Party's best knowledge at this time. Furthermore, these responses were prepared
14   based on Responding Party's good faith interpretation and understanding of the
15   request for Admissions and are subject to correction for inadvertent errors or
16   omissions, if any. Responding Party reserves the right to refer to, to conduct
17   discovery with reference to or to offer into evidence at the time of trial, any and all
18   facts, evidence, documents and things developed during the course of discovery and
19   trial preparation, notwithstanding the reference to facts, evidence, documents and
20 things in these responses. Accordingly, the following responses are given without
21   prejudice to Responding Party's right to produce evidence of any subsequently
22   discovered facts, evidence, documents and things and /or to add to, modify, or
23   otherwise change or amend these responses, although Responding Party assumes
24   no obligation to do so.
25         2.     Responding Party objects generally to each and every request to the
26   extent it calls for information which is within the attorney -client privilege, work
27   product immunity, or any other recognized privilege or immunity, and Responding
28   Party and their counsel hereby asserts such privileges and immunities.
                                                2
      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                    INC.'S REQUESTS FOR ADMISSION, SET ONE
        Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 83 of 100



 1          3.    Inadvertent production of any information which is privileged or
 2   otherwise immune from discovery shall not constitute a waiver of any privilege or
 3   any other ground for objection to discovery with respect to such information or any
 4 other information, or the right of Responding Party to object to the use of any such
 5   information during any subsequent proceeding.
 6         4.     Responding Party further objects generally to each and every request
 7   to the extent that it seeks information which is protected by constitutional rights or
 8   personal or individual privacy and confidentiality.
 9         5.     Responding Party objects generally to each and every Request to the
10   extent that these requests are overbroad, oppressive and unduly burdensome.
11   Responding Party further objects generally to each and every request, to the extent
12   that these requests are overly broad as to time and scope. Responding Party further
13   objects generally to each and every request to the extent these requests are intended
14   to vex and harass Responding Party in that many requests are duplicative of other
15   requests.
16         6.     Responding Party objects generally to each and every request to the
17   extent that they are irrelevant and immaterial to the pending action and are not
18   reasonably calculated to lead to the discovery of admissible evidence. Responding
19   Party further objects generally to each and every request to the extent that they are
20 unintelligible in the context of this matter and are vague and ambiguous.
21         7.     Subject to and without waiving the foregoing objections, all which are
22 incorporated by reference into all of the following Responses as though fully set
23   forth therein, and to the extent Responding Party understands each individual
24 request, Responding Party hereby submits their Responses to Defendant's requests
25 for Admissions, Set One.
26                              SPECIFIC OBJECTIONS
27         To avoid repetition in setting forth the specific objections to the subject
28 Requests herein, Responding Party sets forth herein below the following definitions
                                               3
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
        Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 84 of 100



 1   and specific objections which will be made in response to certain Requests.
 2         A.     Attorney -Client Privilege Objection:
 3         To the extent that Defendant's Requests seek information which is or may be
 4 invasive of the attorney -client privilege, Responding Party objects. Specifically, to
 5   the extent that certain Requests are so overbroad as to be potentially invasive of the
 6   confidential communications of Responding Party and Responding Party's outside
 7   counsel for the seeking or rendering of legal advice in regard to these or other
 8   subject matters, Responding Party objects.         When Defendant's Requests are
 9   objected to on this ground, such objection shall be referred to as the "Attorney -
10   Client Privilege Objection." Further, due to the breadth and volume of documents
11   involved, to the extent that documents, if any, containing privileged materials are
12   produced, it shall not constitute a waiver of the attorney- client privilege.
13         B.     Work -Product Objection:
14         To the extent that certain of Defendant's Requests seek documents or
15   information which are or may be invasive of the attorney work -product privilege,
16   Responding Party objects. Specifically, to the extent that certain Requests are so
17   overbroad as to potentially invade and disclose the actual legal work conducted by,
18   or the impressions and evaluations of Responding Party's outside counsel in
19   connection with the stated matter, Responding Party objects. When Defendant's
20 Requests are objected to on this ground, such objection shall be referred to as the
21   "Work- Product Objection."
22          C.    Burden Objection:
23         To the extent that Defendant's Requests are unreasonably burdensome,
24 oppressive and harassing in that they seek information which places an extreme
25   burden upon Plaintiff while seeking information which is not relevant (or only
26 tangentially relevant) to the present litigation, Responding Party objects. When
27 Defendant's Requests are objected to on this ground, such objection shall be
28 referred to as the "Burden Objection."
                                                 4
      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                    INC.'S REQUESTS FOR ADMISSION, SET ONE
        Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 85 of 100



  1         D.     Relevance Objection:
 2          To the extent that Defendant's Requests seek information which is neither
 3    relevant to the subject matter of this litigation nor reasonably calculated to lead to
 4    the discovery of admissible evidence, Responding Party objects.                 When
 5    Defendant's Requests are objected to on this ground, such objection shall be
 6    referred to as the "Relevance Objection."
 7          E.     Ambiguity Objection:
 8          To the extent that Defendant's Requests are phrased in language that is so
 9    vague, ambiguous and uncertain that responses cannot be ascertained without
10    speculation as to the nature and meaning of the language in the context of the
11    request, Responding Party objects. When Defendant's Requests are objected to on
12    this ground, such objection shall be referred to as the "Ambiguity Objection."
13          F.     Time -Frame Objection:
14          To the extent that Defendant's Requests fail to specify, or give any indication
15    of the time frame referenced therein, Responding Party objects. When Defendant's
16    Requests are objected to on this ground, such objection shall be referred to as the
17    "Time -Frame Objection."
18          G.    Privacy Objection:
19          To the extent that Defendant's requests, due to their over breadth and
20 ambiguity, are or may be invasive of confidential information of Responding Party,
21    Responding Party objects. Further, Responding Party objects to the extent that
22 Defendant's requests seeks to discover plaintiff's medical history and /or treatment
23 which is completely unrelated to the issues in this litigation in violation of plaintiff's
24 constitutionally protected right to privacy under Article I, section I of the California.
25    (See In re Lifschutz (1970) 2 Cal.3d 415, 435 [concluding requests for medical
26 records must be directly relevant to the lawsuit].) When Defendant's requests are
27 objected to on this ground, such objection shall be referred to as the "Privacy
28 Objection."
                                                  5

      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                    INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 86 of 100



 1         H.     Tax Return Objection:
 2         To the extent that Defendant's requests seek the disclosure of either federal
 3   or state tax returns or the information contained therein, Responding Party objects.
 4 When Defendant's requests are objected to on this ground, such objection shall be
 5   referred to as the "Tax Return Objection."
 6         I.     Compound Objection:
 7         To the extent that Defendant's requests are compound as phrased,
 8   Responding Party objects. When Defendant's requests are objected to on this
 9 ground, such objection shall be referred to as the "Compound Objection."
10         J.     Legal Opinion Objection:
11         To the extent that Defendant's requests seek legal opinions from the
12   layperson responding to these requests, Responding Party objects.             When
13   Defendant's requests are objected to on this ground, such objection shall be referred
14   to as the "Legal Opinion Objection."
15         K.     Equally Available Objection:
16         To the extent that Defendant's requests seek information equally available to
17   the propounding party, or seeks information that Defendant itself is statutorily
18   required to maintain, Responding Party objects because the requests are therefore
19   designed merely to burden, harass, and vex Responding Party. When Defendant's
20 requests are objected to on this ground, such objection shall be referred to as the
21   "Equally Available Objection."
22         L.     Discovery Objection:
23         To the extent that Defendant's requests seek information which is the subject
24 matter of Responding Party's discovery requests to Defendant, and Defendant has
25   failed to produce adequate responses, Responding Party objects because the
26 requests are therefore designed merely to burden, harass, and vex Responding Party.
27 Further, until Defendant produce's Responding Party's payroll documents,
28 Responding Party cannot meaningfully respond to the request. When Defendant's
                                               6
      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                    INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 87 of 100



 1   requests are objected to on this ground, such objection shall be referred to as the
 2   "Discovery Objection."
 3         Subject to and specifically incorporating the foregoing objections,
 4 Responding Party provides the following responses:
 5   RESPONSES TO FIRST SET OF REQUESTS FOR ADMISSIONS
 6   REQUEST FOR ADMISSION NO. 1:
 7         Admit that YOU filled out an application to attend San Diego State
 8   University.
 9   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 1.
10         Objection. Responding Party incorporates the General Objections as though
11   fully set forth herein. This request seeks irrelevant information. Notwithstanding
12   the objections, Responding Party Responds:
13         ADMIT.
14         Discovery is continuing and the Responding Party reserves the right to
15   supplement this response.
16   REQUEST FOR ADMISSION NO. 2:
17         Admit that, on June 21, 2018, YOU submitted an electronic job application
18   for employment with Defendant (hereinafter, "job application "). For your ease of
19   reference, attached please find a copy of your job application as Exhibit A.
20 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 2.
21         Objection. Responding Party incorporates the General Objections as though
22 fully set forth herein. Notwithstanding the objections, Responding Party Responds:
23         ADMIT
24         Discovery is continuing and the Responding Party reserves the right to
25   supplement this response.
26 REQUEST FOR ADMISSION NO. 3:
27         Admit that, in YOUR job application, referenced in Request for Admission
28 No. 2 above, YOU indicated that YOU resided at 1828 Ipswich Way, Modesto, CA
                                              7
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 88 of 100



 1   95358. For your ease of reference, please refer to Exhibit A.
2    RESPONSE TO REQUESTS FOR ADMISSIONS NO.3.
 3         Objection. Responding Party incorporates the General Objections as though
 4 fully set forth herein. This request seeks irrelevant information. Notwithstanding
 5   the objections, Responding Party Responds:
 6         ADMIT.
 7         Discovery is continuing and the Responding Party reserves the right to
 8   supplement this response.
 9   REQUEST FOR ADMISSION NO. 4:
10         Admit that, in YOUR job application, referenced in Request for Admission
11   No. 2 above, YOU responded to questions regarding your personal information.
12   For your ease of reference, please refer to Exhibit A.
13   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 4.
14         Objection. Responding Party incorporates the General Objections as though
15   fully set forth herein. This request is vague and ambiguous as to the term "personal
16   information."   This request seeks irrelevant information that may infringe on
17   Responding Party's right to privacy. Notwithstanding the objections, Responding
18   Party Responds:
19         ADMIT.
20         Discovery is continuing and the Responding Party reserves the right to
21   supplement this response.
22 REQUEST FOR ADMISSION NO. 5:
23         Admit that, in YOUR job application, referenced in Request for Admission
24 No. 2 above, YOU responded to pre- screening questions.            For your ease of
25   reference, please refer to Exhibit A.
26 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 5.
27         Objection. Responding Party incorporates the General Objections as though
28 fully set forth herein. This request seeks irrelevant information. Notwithstanding
                                               8
      PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                    INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 89 of 100



 1   the objections, Responding Party Responds:
 2         ADMIT.
 3         Discovery is continuing and the Responding Party reserves the right to
 4   supplement this response.
 5   REQUEST FOR ADMISSION NO. 6:
 6         Admit that, in YOUR job application, referenced in Request for Admission
 7 No. 2 above, YOU responded to questions regarding your educational background.
 8   For your ease of reference, please refer to Exhibit A.
 9   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 6.
10         Objection. Responding Party incorporates the General Objections as though
11   fully set forth herein. This request seeks irrelevant information. Notwithstanding
12   the objections, Responding Party Responds:
13         ADMIT.
14                     is                                                 the right to
15   supplement this response.
16   REQUEST FOR ADMISSION NO. 7:
17         Admit that, in YOUR job application, referenced in Request for Admission
18   No. 2 above, YOU responded to questions regarding your employment history. For
19   your ease of reference, please refer to Exhibit A.
20 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 7.
21         Objection. Responding Party incorporates the General Objections as though
22 fully set forth herein. This request seeks irrelevant information. Notwithstanding
23   the objections, Responding Party Responds:
24         ADMIT.
25         Discovery is continuing and the Responding Party reserves the right to
26 supplement this response.
27 REQUEST FOR ADMISSION NO. 8:
28         Admit that, in YOUR job application, referenced in Request for Admission
                                               9
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 90 of 100



 1   No. 2 above, YOU provided references. For your ease of reference, please refer to
 2   Exhibit A.
 3   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 8.
 4         Objection. Responding Party incorporates the General Objections as though
 5   fully set forth herein. This request seeks irrelevant information. Notwithstanding
 6   the objections, Responding Party Responds:
 7         ADMIT.
 8         Discovery is continuing and the Responding Party reserves the right to
 9   supplement this response.
10   REQUEST FOR ADMISSION NO. 9:
11         Admit that, in YOUR job application, referenced in Request for Admission
12 No. 2 above, YOU responded to questions regarding your military background. For

13   your ease of reference, please refer to Exhibit A.
14   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 9.
15         Objection. Responding Party incorporates the General Objections as though
16   fully set forth herein. This request seeks irrelevant information. Notwithstanding
17 the objections, Responding Party Responds:
18         ADMIT.
19         Discovery is continuing and the Responding Party reserves the right to
20 supplement this response.
21   REQUEST FOR ADMISSION NO. 10:
22         Admit that, in YOUR job application, referenced in Request for Admission
23 No. 2 above, YOU responded to questions regarding your general job skills. For
24 your ease of reference, please refer to Exhibit A.
25 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 10.
26         Objection. Responding Party incorporates the General Objections as though
27 fully set forth herein. This request is vague and ambiguous as to "general skills."
28 This request seeks irrelevant information.             Notwithstanding the objections,
                                              10
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
          Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 91 of 100



 1   Responding Party Responds:
 2           ADMIT.
 3           Discovery is continuing and the Responding Party reserves the right to
 4 supplement this response.
 5   REQUEST FOR ADMISSION NO. 11:
 6           Admit that, in YOUR job application, referenced in Request for Admission
 7   No. 2 above, YOU consented to the release of alcohol and drug testing. For your
 8   ease of reference, please refer to Exhibit A.
 9   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 11.
10           Objection. Responding Party incorporates the General Objections as though
11   fully set forth herein. This request seeks irrelevant information. Notwithstanding
12   the objections, Responding Party Responds:
13           ADMIT.
14           Discovery is continuing and the Responding Party reserves the right to
15   supplement this response.
16   REQUEST FOR ADMISSION NO. 12:
17           Admit that, on June 21, 2018, YOU checked off the box for "Yes" in YOUR
18   job application, referenced in Request for Admission No. 2 above, in response to
19   the following question: "Would you be willing to submit to a background check,
20 prior to being hired ?" For your ease of reference, please refer to Page 2 in Exhibit
21   A.
22 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 12.
23           Objection. Responding Party incorporates the General Objections as though
24 fully set forth herein. This request seeks irrelevant information. Notwithstanding
25 the objections, Responding Party Responds:
26          ADMIT.
27          Discovery is continuing and the Responding Party reserves the right to
28 supplement this response.
                                               11
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 92 of 100



 1   REQUEST FOR ADMISSION NO. 13:
 2         Admit that, on June 21, 2018, YOU certified that all information provided in
 3   YOUR job application, referenced in Request for Admission No. 2 above, was true
 4 and complete. For your ease of reference, please refer to Exhibit A.
 5   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 13.
 6         Objection. Responding Party incorporates the General Objections as though
 7   fully set forth herein. This request seeks irrelevant information. Notwithstanding
 8   the objections, Responding Party Responds:
 9         ADMIT.
10         Discovery is continuing and the Responding Party reserves the right to
11   supplement this response.
12   REQUEST FOR ADMISSION NO. 14:
13         Admit that, on June 21, 2018, YOU filled out an electronic "Fair Credit
14   Reporting Act (FCRA) Consent" (hereinafter, "FCRA consent form "). For your
15   ease of reference, attached please find a copy of your FCRA consent form as
16   Exhibit B.
17   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 14.
18         Objection. Responding Party incorporates the General Objections as though
19   fully set forth herein. Notwithstanding the objections, Responding Party Responds:
20         ADMIT.
21         Discovery is continuing and the Responding Party reserves the right to
22 supplement this response.
23 REQUEST FOR ADMISSION NO. 15:
24         Admit that, on June 21, 2018, YOU signed an FCRA consent form,
25 referenced in Request for Admission No. 14 above. For your ease of reference,
26 please refer to Exhibit B.
27 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 15.
28         Objection. Responding Party incorporates the General Objections as though
                                             12
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
        Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 93 of 100



 1   fully set forth herein. Notwithstanding the objections, Responding Party Responds:
 2         ADMIT.
 3         Discovery is continuing and the Responding Party reserves the right to
 4 supplement this response.
 5   REQUEST FOR ADMISSION NO. 16:
 6         Admit that, on June 21, 2018, YOU entered YOUR residential address into
 7   your FCRA consent form, referenced in Request for Admission No. 14 above. For
 8   your ease of reference, please refer to Exhibit B.
 9   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 16.
10         Objection. Responding Party incorporates the General Objections as though
11   fully set forth herein. This request seeks irrelevant information. Notwithstanding
12   the objections, Responding Party Responds:
13         ADMIT.
14                     is                                                              to
15   supplement this response.
16   REQUEST FOR ADMISSION NO. 17:
17         Admit that, on June 21, 2018, YOU checked off a box in YOUR FCRA
18   consent form, referenced in Request for Admission No. 14 above, requesting a copy
19   of your background check report. For your ease of reference, please refer to Exhibit
20 B.
21   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 17.
22         Objection. Responding Party incorporates the General Objections as though
23   fully set forth herein. Notwithstanding the objections, Responding Party Responds:
24         ADMIT.
25         Discovery is continuing and the Responding Party reserves the right to
26 supplement this response.
27 REQUEST FOR ADMISSION NO. 18:
28         Admit that, on June 25, 2018, YOU interviewed for a position with
                                              13
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 94 of 100



 1   Defendant.
 2   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 18.
 3         Objection. Responding Party incorporates the General Objections as though
 4 fully set forth herein. This request seeks irrelevant information. Notwithstanding
 5   the objections, Responding Party Responds:
 6         ADMIT. See e.g., Limon 021.
 7         Discovery is continuing and the Responding Party reserves the right to
 8   supplement this response.
 9   REQUEST FOR ADMISSION NO. 19:
10         Admit that, on June 26, 2018, Defendant extended an offer of employment
11   to YOU.
12   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 19.
13         Objection. Responding Party incorporates the General Objections as though
14   fully set forth herein. This request seeks irrelevant information. Notwithstanding
15   the objections, Responding Party Responds:
16         ADMIT. See e.g., Limon 021.
17         Discovery is continuing and the Responding Party reserves the right to
18   supplement this response.
19   REQUEST FOR ADMISSION NO. 20:
20         Admit that, on June 28, 2018, YOU electronically confirmed and signed
21   Defendant's authorization for direct deposit (the "direct deposit authorization
22 form "). For your ease of reference, attached please find a copy of your direct
23   deposit authorization form as Exhibit C.
24 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 20.
25         Objection. Responding Party incorporates the General Objections as though
26 fully set forth herein. This request seeks irrelevant information that may infringe
27 on Plaintiff's right to privacy. Notwithstanding the objections, Responding Party
28 Responds:
                                                14
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 95 of 100



 1          ADMIT.
 2          Discovery is continuing and the Responding Party reserves the right to
 3   supplement this response.
 4   REQUEST FOR ADMISSION NO. 21:
 5          Admit that, on July 1, 2018, YOU electronically filled out and signed a
 6   "Beneficiary Form - Life Insurance" form (the "life insurance form "). For your
 7 ease of reference, attached please find a copy of your life insurance as Exhibit D.
 8   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 21.
 9          Objection. Responding Party incorporates the General Objections as though
10   fully set forth herein. This request seeks irrelevant information that may infringe
11   on Plaintiff's right to privacy. Notwithstanding the objections, Responding Party
12   Responds:
13          ADMIT.
14          Discovery is continuing and the Responding Party reserves the right to
15   supplement this response.
16   REQUEST FOR ADMISSION NO. 22:
17          Admit that, in the life insurance form referenced in Request for Admission
18   No. 21 above, YOU designated Claudia N. Limon as your primary beneficiary. For
19   your ease of reference, please refer to Exhibit D.
20 RESPONSE TO REQUESTS FOR ADMISSIONS NO. 22.
21          Objection. Responding Party incorporates the General Objections as though
22 fully set forth herein. This request seeks irrelevant information that may infringe
23   on Plaintiff's right to privacy. Notwithstanding the objections, Responding Party
24 Responds:
25          ADMIT.
26          Discovery is continuing and the Responding Party reserves the right to
27 supplement this response.
28 ///
                                              15
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
         Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 96 of 100



 1   REQUEST FOR ADMISSION NO. 23:
 2          Admit that, on July 1, 2018, YOU filled out an "Employment Eligibility
 3   Verification, also known as a Form I -9, in connection with YOUR employment
 4   with Defendant. For your ease of reference, attached please find a copy of your
 5   Employment Eligibility Verification form as Exhibit E.
 6   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 23.
 7          Objection. Responding Party incorporates the General Objections as though
 8   fully set forth herein. This request seeks irrelevant information and may infringe
 9   on Plaintiff's right to privacy. Notwithstanding the objections, Responding Party
10   Responds:
11          ADMIT.
12          Discovery is continuing and the Responding Party reserves the right to
13   supplement this response.
14   REQUEST FOR ADMISSION NO. 24:
15          Admit that, on July 1, 2018, YOU confirmed understanding of, and
16   electronically signed, Defendant's "Notice to Employee - Labor Code section
17 2810.5."      For your ease of reference, attached please find a copy of your
18   Employment Eligibility Verification form as Exhibit F.
19   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 24.
20          Objection. Responding Party incorporates the General Objections as though
21   fully set forth herein. This request seeks irrelevant information. Responding Party
22 objects because the document labeled "Notice to Employee - Labor Code section
23   2810.5" is not labeled "Exhibit F" in Defendant's Requests for Admission.
24 Notwithstanding the objections, Responding Party Responds:
25          ADMIT.
26          Discovery is continuing and the Responding Party reserves the right to
27 supplement this response.
28 ///
                                             16
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 97 of 100



 1   YOUR employment with Defendant. For your ease of reference, attached please
 2 find a copy of your Form W -4 as Exhibit G.
 3   RESPONSE TO REQUESTS FOR ADMISSIONS NO. 25.
 4         Objection. Responding Party incorporates the General Objections as though
 5   fully set forth herein. This request seeks irrelevant information that infringes on
 6   Plaintiff's right to privacy. Notwithstanding the objections, Responding Party
 7 Responds:

 8         ADMIT.
 9         Discovery is continuing and the Responding Party reserves the right to
10   supplement this response.
11

12   DA l'ED: July 24, 2019                  KINGSLEY & KINGSLEY, APC
13

14                                     By:
                                             J   in M. Aufderha'
15                                             torney for Plaintiff ERNESTO LIMON
                                             and the Proposed Class
16

17

18

19
20
21

22
23
24
25
26
27
28
                                                 17
     PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT CIRCLE K STORE
                   INC.'S REQUESTS FOR ADMISSION, SET ONE
DocuSign Envelope ID: C97CE76A-E733-41E4-9FAF-CEF1FBB31784
                Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 98 of 100



        1                           (VERIFICATION -446 and 2015.5 C.C.P.)
        2

        3            I am the                  PLAINTIFF                in the above entitled action or
        4   proceeding; I have read the foregoing:
        5            PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT
        6   CIRCLE K STORE INC.'S REQUESTS FOR ADMISSION, SET ONE
        7            I know the contents thereof, and I certify that the same is true of my own
        8   knowledge, except as to those matters which are therein stated upon my information
        9    or belief, and as to those matters I believe it to be true.
       10            I declare, under penalty of perjury under the laws of the United States of
       11   America that the foregoing is true and correct.
       12
                  Executed on          July 23, 2019           at Modesto                 ,   California.
       13
                                              (Date)                     (City)
       14

       15       Ernesto Limon                                       frvu Sfb IilmbU..

       16    Type or Print Name                                  Signature

       17

       18

       19

       20
       21

       22
       23
       24
       25
       26
       27
       28

                                                         VERIFICATION
DocuSign Envelope ID: C97CE76A-E733-41E4-9FAF-CEF1FBB31784
                Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 99 of 100



        1                           (VERIFICACIÓN -446 and 2015.5 C.C.P.)
        2
        3            Yo soy el               DEMANDANTE                 en la acción o proceso judicial
        4   arriba mencionado; yo he revisado lo siguiente:
        5            LAS RESPUESTAS VERIFICADO DEL DEMANDANTE ERNESTO
        6   LIMON A LA SOLICITUD DE ADMISIÓN DEL DEMANDADO CIRCLE
        7   K STORE INC., GRUPO UNO
        8            Yo sé el contenido de esto, y certifico que lo mismo es verdadero y correcto
        9   de mi propio conocimiento, excepto aquellos asuntos que he declarado basado en
      10    mi información o creencia, y a esos asuntos yo creo que es verdadero.
      11             Yo declaro, bajo pena de perjurio bajo las leyes del Estados Unidos de
      12    América que lo precedente es verdadero y correcto.
      13

      14            Ejecutado el July 23, 2019                         Modesto              California.
      15                               (Fecha)                               (Ciudad)

      16
                 Ernesto Limon                                    trv,t,sfe (,íwiev,
      17 Escriba a máquina o imprima nombre                     Firma
      18

      19

      20
      21

      22
      23
      24
      25
      26
      27
      28

                                                        VERIFICACIÓN
       Case 1:18-cv-01689-SKO Document 27-4 Filed 11/20/19 Page 100 of 100



 1             (PROOF OF SERVICE BY MAIL - 1013a, 2015.5 C.C.P.)
 2             STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
          I am employed in the county aforesaid, State of California. I am over the age
 4 of eighteen years and not a party to the within entitled action.; my business address
   is 16133 Ventura Boulevard, Suite 1200, Encino, California 91436.
 5
           On July 24, 2019, I served the foregoing documents described as:
 6

 7
          PLAINTIFF ERNESTO LIMON'S RESPONSES TO DEFENDANT
          CIRCLE K STORE INC.'S REQUESTS FOR ADMISSION, SET ONE
 8
     on the interested parties in this action by placing a true copy thereof enclosed in a
 9   sealed envelope addressed as follows:
10          Maria C. Rodriguez, Esq.                      Emil Davtyan, Esq.
            mcrodriguez @mwe.com                         emil @davtyanlaw.com
11           Marjorie C. Soto, Esq.                 DAVTYAN PROFESSIONAL
12            mcsoto @mwe.com                         LAW CORPORATION
            MCDERMOTT WILL &                         5959 Topanga Canyon Blvd.
13             EMERY LLP                                      Suite 130
14     2049 Century Park East, Suite 3200              Woodland Hills, CA 91367
         Los Angeles, CA 90067 -3206
15

16   [XX] (BY MAIL) I am "readily familiar" with the firm's practice of collection and
          processing correspondence for mailing. Under that practice it would be
17         deposited with U.S. postal service on that same day with postage thereon
18        fully prepaid at Encino, California, in the ordinary course of business. I am
           aware that on motion of the party served, service is presumed invalid if postal
19        cancellation date or postage meter date is more than one day after date of
20        deposit for mailing in affidavit.

21   [XX] (BY EMAIL OR ELECTRONIC TRANSMISSION) I caused the
22         document to be sent to the persons at the e -mail addresses listed above. I did
           not receive, within a reasonable time after the transmission, any electronic
23         message or other indication that the transmission was unsuccessful.
24
     [XX] (FEDERAL) I declare under penalty of perjury under the laws of the United
25         States of America that the above is true and correct.
26
           Executed on July 24, 2019, at En ' o, California.
27
28                                           Cristina Terrazas
                                                1


                                     PROOF OF SERVICE
